Exhibit 10.44

LEASE AGREEMENT BETWEEN

W2005 RPS REALTY, L.L.C.,

AS LANDLORD, AND

RIVERBED TECHNOLOGY, INC.

AS TENANT

DATED JUNE 28, 2007

SUNNYVALE, CALIFORNIA



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION

 

Lease Date:    June 28, 2007 Landlord:    W2005 RPS REALTY, L.L.C., a Delaware
limited liability company Tenant:    RIVERBED TECHNOLOGY, INC., a Delaware
corporation Premises:    That certain building containing 45,823 rentable square
feet, whose street address is 475 Potrero Avenue, Sunnyvale, California (the
“Building”). The Premises are shown on the plan attached to the Lease as
Exhibit A. The land on which the Building is located (the “Land”) is described
on Exhibit B. The term “Project” shall collectively refer to the Building, the
Land and the driveways, parking facilities, and similar improvements and
easements associated with the foregoing or the operation thereof. Term:    62
full calendar months, plus any partial month from the Commencement Date to the
end of the month in which the Commencement Date falls, starting on the
Commencement Date and ending at 5:00 p.m. local time on the last day of the 62nd
full calendar month following the Commencement Date, subject to adjustment and
earlier termination as provided in the Lease. Commencement Date:    The earlier
of (a) the date on which Tenant occupies any portion of the Premises and begins
conducting business therein, or (b) January 1, 2008. Basic Rent    Basic Rent
shall be the following amounts for the following periods of time:

Lease Month

  

Monthly Basic
Rent Rate Per Rentable

Square Foot

   Monthly Basic Rent   1 - 2    $ 0.00    $ 0.00   3 - 12    $ 1.60    $
73,316.80 13 - 24    $ 1.65    $ 75,607.95 25 - 36    $ 1.70    $ 77,899.10 37 -
48    $ 1.75    $ 80,190.25 49 - 60    $ 1.80    $ 82,481.40 61 - 62    $ 1.85
   $ 84,772.55

   As used herein, the term “Lease Month” means each calendar month during the
Term (and if the Commencement Date does not occur on the first day of a calendar
month, the period from the Commencement Date to the first day of the next
calendar month shall be included in the third Lease Month for purposes of
determining the duration of the Term and the monthly Basic Rent rate applicable
for such partial month). LC Amount:    $500,000. Rent:    Basic Rent, Tenant’s
Proportionate Share of Taxes and Additional Rent, and all other sums that Tenant
may owe to Landlord or otherwise be required to pay under the Lease. Permitted
Use:    General office and research and development.

 

-i-



--------------------------------------------------------------------------------

Tenant’s Proportionate

Share:

   100%. Landlord and Tenant stipulate that the number of rentable square feet
in the Premises set forth above is conclusive and shall be binding upon them.

Initial Liability

Insurance Amount:

   $3,000,000 Tenant’s Address:   

Prior to Commencement Date:

 

Riverbed Technology, Inc.

199 Fremont Street

San Francisco, California 94105

Attention: Randy Gottfried

Telephone: 415-247-7382

Telecopy: 415-247-8801

  

Following Commencement Date:

 

Riverbed Technology, Inc.

475 Potrero Avenue

Sunnyvale, California 94085

Attention:                                          

Telephone:         -    -        

Telecopy:           -    -        

 

[Tenant to provide Landlord with

information to complete blanks upon the

Commencement Date]

 

With a copy to:

 

Riverbed Technology, Inc.

199 Fremont Street

San Francisco, California 94105

Attention: Randy Gottfried

Telephone: 415-247-7382

Telecopy: 415-247-8801

Landlord’s Address:   

For all Notices:

 

W2005 RPS Realty, L.L.C.

Riverbed Technology

c/o CB Richard Ellis

225 W. Santa Clara Street, Suite 1050

San Jose, California 95113

Attention: Property Manager

Telephone: 408-453-7437

Telecopy: 408-437-3170

  

With a copy to:

 

W2005 RPS Realty, L.L.C.

c/o Archon Group, L.P.

600 East Las Colinas Blvd., Suite 400

Irving, Texas 75039

Attention: General Counsel – Central

Research Park

Telephone: 972-368-2200

Telecopy: 972-368-3199

 

-ii-



--------------------------------------------------------------------------------

The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above. If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.

 

LANDLORD:   W2005 RPS Realty, L.L.C., a Delaware limited liability company   By:
 

/s/ Nancy M. Haag

  Name:   Nancy M. Haag   Title:   Assistant Vice President TENANT:   RIVERBED
TECHNOLOGY, INC., a Delaware corporation   By:  

/s/ Randy S. Gottfried

  Name:   Randy S. Gottfried   Title:   Chief Financial Officer

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page No. 1.   Definitions and Basic Provisions    1 2.   Lease
Grant    1 3.   Tender of Possession    1 4.   Rent    1   (a)   Payment    1  
(b)   Operating Costs; Taxes    2 5.   Delinquent Payment; Handling Charges    5
6.   Letter of Credit    5 7.   Landlord’s Obligations    7   (a)   Landlord’s
Maintenance Obligations    7   (b)   Landlord’s Right to Perform Tenant’s
Obligations    7 8.   Improvements; Alterations; Repairs; Maintenance    7   (a)
  Improvements; Alterations    7   (b)   Repairs; Maintenance    8   (c)  
Performance of Work    8   (d)   Mechanic’s Liens    9   (e)   Utilities    9 9.
  Use    10 10.   Assignment and Subletting    10   (a)   Transfers    10   (b)
  Consent Standards    10   (c)   Request for Consent    11   (d)   Conditions
to Consent    11   (e)   Attornment by Subtenants    11   (f)   Cancellation   
11   (g)   Additional Compensation    12   (h)   Permitted Transfers    12 11.  
Insurance; Waivers; Subrogation; Indemnity    12   (a)   Tenant’s Insurance   
12   (b)   Landlord’s Insurance    13   (c)   No Subrogation; Waiver of Property
Claims    13   (d)   Indemnity    13 12.   Subordination; Attornment; Notice to
Landlord’s Mortgagee    14   (a)   Subordination    14   (b)   Attornment    14
  (c)   Notice to Landlord’s Mortgagee    14   (d)   Landlord’s Mortgagee’s
Protection Provisions    14 13.   Rules and Regulations    15 14.   Condemnation
   15   (a)   Total Taking    15   (b)   Partial Taking - Tenant’s Rights    15
  (c)   Partial Taking - Landlord’s Rights    15   (d)   Temporary Taking    15
  (e)   Award    15 15.   Fire or Other Casualty    15   (a)   Repair Estimate
   15

 

-iv-



--------------------------------------------------------------------------------

  (b)   Tenant’s Rights    15   (c)   Landlord’s Rights    16   (d)   Repair
Obligation    16   (e)   Waiver of Statutory Provisions    16   (f)   Abatement
of Rent    16 16.   Personal Property Taxes    16 17.   Events of Default    16
  (a)   Payment Default    16   (b)   Abandonment    17   (c)   Estoppel    17  
(d)   Insurance    17   (e)   Mechanic’s Liens    17   (f)   Other Defaults   
17   (g)   Insolvency    17 18.   Remedies    17   (a)   Termination of Lease   
17   (b)   Enforcement of Lease    18   (c)   Sublessees of Tenant    18   (d)  
Efforts to Relet    18 19.   Payment by Tenant; Non-Waiver; Cumulative Remedies
   18   (a)   Payment by Tenant    18   (b)   No Waiver    18   (c)   Cumulative
Remedies    19 20.   Intentionally Omitted    19 21.   Surrender of Premises   
19 22.   Holding Over    19 23.   Certain Rights Reserved by Landlord    19  
(a)   Building Operations    19   (b)   Security    20   (c)   Prospective
Purchasers and Lenders    20   (d)   Prospective Tenants    20 24.  
Intentionally Omitted    20 25.   Miscellaneous    20   (a)   Landlord Transfer
   20   (b)   Landlord’s Liability    20   (c)   Force Majeure    20   (d)  
Brokerage    20   (e)   Estoppel Certificates    20   (f)   Notices    21   (g)
  Separability    21   (h)   Amendments; Binding Effect; No Electronic Records
   21   (i)   Quiet Enjoyment    21   (j)   No Merger    21   (k)   No Offer   
21   (l)   Entire Agreement    21   (m)   Waiver of Jury Trial    21   (n)  
Governing Law    22   (o)   Recording    22   (p)   Water or Mold Notification
   22   (q)   Joint and Several Liability    22   (r)   Financial Reports    22
  (s)   Landlord’s Fees    22

 

-v-



--------------------------------------------------------------------------------

  (t)   Attorneys’ Fees    22   (u)   Telecommunications    22   (v)  
Confidentiality    23   (w)   Authority    23   (x)   Hazardous Materials    23
  (y)   List of Exhibits    23   (z)   Prohibited Persons and Transactions    24
  (aa)   Parking    24 26.   Renewal Option    24 27.   Right of First Offer   
25

 

-vi-



--------------------------------------------------------------------------------

LIST OF DEFINED TERMS

 

     Page No. Additional Rent    2 Affiliate    1 Basic Lease Information    1
Basic Rent    i Building    i Building’s Structure    1 Building’s Systems    1
Cash Collateral    6 Casualty    15 Commencement Date    i Complex    2 Damage
Notice    15 Default Rate    5 Event of Default    16 GAAP    12 Hazardous
Materials    23 including    1 Initial Liability Insurance Amount    ii Land   
i Landlord    1 Landlord’s Mortgagee    14 Law    1 Laws    1 LC Amount    i
Lease    1 Lease Month    i Letter of Credit    5 Loss    13 Mortgage    14 OFAC
   24 Operating Costs    2 Operating Costs and Tax Statement    4 Parking Area
   24 Permitted Transfer    12 Permitted Transferee    12 Permitted Use    i
Premises    i Primary Lease    14 Project    i Rent    i Repair Period    16
Security Deposit Laws    7 Taking    15 Tangible Net Worth    12 Taxes    3
Telecommunications Services    22 Tenant    1 Tenant Party    1 Tenant’s
Off-Premises Equipment    1 Tenant’s Proportionate Share    ii Term    ii
Transfer    10

 

-vii-



--------------------------------------------------------------------------------

LEASE

This Lease Agreement (this “Lease”) is entered into as of June 28, 2007, between
W2005 RPS REALTY, L.L.C., a Delaware limited liability company (“Landlord”), and
RIVERBED TECHNOLOGY, INC., a Delaware corporation (“Tenant”).

1. Definitions and Basic Provisions. The definitions and basic provisions set
forth in the Basic Lease Information (the “Basic Lease Information”) executed by
Landlord and Tenant contemporaneously herewith are incorporated herein by
reference for all purposes. Additionally, the following terms shall have the
following meanings when used in this Lease: “Affiliate” means any person or
entity which, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the party in
question; “Building’s Structure” means the Building’s exterior walls, roof
structure, elevator shafts, footings, foundations, structural portions of
load-bearing walls, structural floors and subfloors, and structural columns and
beams; “Building’s Systems” means the Building’s HVAC, life-safety, plumbing,
electrical, and mechanical systems; “including” means including, without
limitation; “Laws” means all federal, state, and local laws, ordinances, rules
and regulations, all court orders, governmental directives, and governmental
orders and all interpretations of the foregoing, and all restrictive covenants
affecting the Project, and “Law” means any of the foregoing; “Tenant’s
Off-Premises Equipment” means any of Tenant’s equipment or other property that
may be located on or about the Project (other than inside the Premises); and
“Tenant Party” means any of the following persons: Tenant; any assignees
claiming by, through, or under Tenant; any subtenants claiming by, through, or
under Tenant; and any of their respective agents, contractors, employees,
licensees, guests and invitees.

2. Lease Grant. Subject to the terms of this Lease, Landlord leases to Tenant,
and Tenant leases from Landlord, the Premises.

3. Tender of Possession. Landlord will tender possession of the Premises to
Tenant in its current “as-is” condition upon full execution and delivery of this
Lease. Tenant shall be deemed to have accepted the Premises in their “as-is”
condition as of the date of such tender of possession and Landlord shall have no
obligation to perform any work therein (including demolition of any improvements
existing therein or construction of any tenant finish work or other improvements
therein), and Landlord shall not be obligated to reimburse Tenant or provide an
allowance for any costs related to the demolition or construction of
improvements therein except as expressly provided in Exhibit D attached hereto.
Promptly following the Commencement Date, Landlord and Tenant shall execute and
deliver to each other a letter substantially in the form of Exhibit E hereto
confirming (1) the Commencement Date and the expiration date of the initial
Term, (2) that Tenant has accepted the Premises, and (3) that Landlord has
performed all of its pre-Commencement Date obligations, if any, with respect to
the Premises; however, the failure of the parties to execute such letter shall
not defer the Commencement Date or otherwise invalidate this Lease. During
Tenant’s possession of the Premises prior to the Commencement Date, Tenant shall
have the right to construct tenant improvements (pursuant to the Work Letter set
forth in Exhibit D), install telecommunications systems and otherwise “fit up”
the Premises; provided that Tenant’s possession of the Premises prior to the
Commencement Date shall be subject to all of the provisions of this Lease,
except for the payment of Basic Rent and Additional Rent.

4. Rent.

(a) Payment. Tenant shall timely pay to Landlord Rent, without notice, demand,
deduction or set off (except as otherwise expressly provided herein), by good
and sufficient check drawn on a national banking association at Landlord’s
address provided for in this Lease or as otherwise specified by Landlord and
shall be accompanied by all applicable state and local sales or use taxes. The
obligations of Tenant to pay Basic Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations. Basic
Rent, adjusted as herein provided, shall be payable monthly in advance. Basic
Rent for the third full calendar month of the Term shall be payable
contemporaneously with the execution of this Lease; thereafter, Basic Rent shall
be payable on the first day of each month beginning on the first day of the
fourth full calendar month of the Term. The monthly Basic Rent for any partial
month at the beginning of the Term shall equal the product of 1/365 of the
annual Basic Rent in effect during the partial month and the number of days in
the partial month and shall be due on the Commencement Date. Payments of Basic
Rent for any fractional calendar month at the end of the Term shall be similarly
prorated. Tenant shall pay Additional Rent at the same time and in the same
manner as Basic Rent. This Lease shall be a net Lease and Basic Rent shall be
paid to Landlord absolutely net of all costs and expenses.



--------------------------------------------------------------------------------

(b) Operating Costs; Taxes.

(1) During each calendar year or partial calendar year of the Term, Tenant shall
pay to Landlord as “Additional Rent” Tenant’s Proportionate Share of Operating
Costs (defined below). Landlord may make a good faith estimate of the Additional
Rent to be due by Tenant for any calendar year or part thereof during the Term
and contemporaneously with the execution of this Lease, Tenant shall pay to
Landlord the estimated Additional Rent for the first calendar month of the Term,
and Tenant shall pay to Landlord in advance on the first day of each calendar
month following the Commencement Date an amount equal to the estimated
Additional Rent for such calendar year or part thereof divided by the number of
months therein. From time to time, but only once during any one calendar year,
Landlord may estimate and re-estimate the Additional Rent to be due by Tenant
and deliver a copy of the estimate or re-estimate to Tenant. Thereafter, the
monthly installments of Additional Rent payable by Tenant shall be appropriately
adjusted in accordance with the estimations so that, by the end of the calendar
year in question, Tenant shall have paid all of the Additional Rent as estimated
by Landlord. Any amounts paid based on such an estimate shall be subject to
adjustment as herein provided when actual Operating Costs are available for each
calendar year.

(2) The term “Operating Costs” means all expenses and disbursements (subject to
the limitations set forth below) that Landlord incurs in connection with the
ownership, operation, and maintenance of the Project, determined in accordance
with sound accounting principles consistently applied, including the following
costs: (A) wages and salaries of all on-site employees at or below the grade of
senior building manager engaged in the operation, maintenance or security of the
Project (together with Landlord’s reasonable allocation of expenses of off-site
employees at or below the grade of senior building manager who perform a portion
of their services in connection with the operation, maintenance or security of
the Project), including taxes, insurance and benefits relating thereto; (B) all
supplies and materials used in the operation, maintenance, repair, replacement,
and security of the Project; (C) costs for improvements made to the Project
which, although capital in nature, are expected to reduce the normal operating
costs (including all utility costs) of the Project, as amortized using a
commercially reasonable interest rate over the time period reasonably estimated
by Landlord to recover the costs thereof taking into consideration the
anticipated cost savings, as determined by Landlord using its good faith,
commercially reasonable judgment, as well as capital improvements made in order
to comply with any Law hereafter promulgated by any governmental authority or
any interpretation hereafter rendered with respect to any existing Law, as
amortized using a commercially reasonable interest rate over the useful economic
life of such improvements as determined by Landlord in its reasonable
discretion; (D) cost of all utilities, except the cost of utilities reimbursable
to Landlord by the Project’s tenants other than pursuant to a provision similar
to this Section 4(b); (E) insurance expenses; (F) repairs, replacements, and
general maintenance of the Project; (G) fair market rental and other costs with
respect to the management office for the Project; and (H) service, maintenance
and management contracts for the operation, maintenance, management, repair,
replacement, or security of the Project. The Project is part of a multi-building
complex (the “Complex”), and Operating Costs and Taxes for the Complex may be
prorated among the Project and the other buildings of the Complex as determined
by Landlord (based on a fraction, the numerator of which is the rentable square
footage of the Premises and the denominator of which is the rentable square
footage of the Complex, which fraction is, as of the date hereof, 9.785% based
on the current rentable square footage of the Premises divided by the current
rentable square footage of the Complex (which rentable square footage of the
Complex is 468,323 rentable square feet as of the date hereof)), and Tenant
shall pay Tenant’s Proportionate Share of the amounts so allocated. Operating
Costs shall also include any costs, taxes or other charges allocated to the
Project, as determined by Landlord, pursuant to or in connection with any
covenants, conditions, restrictions and/or easements applicable to the Project
and other property. Landlord shall collect only 100% of actual costs without
mark-up and Landlord shall not administer Operating Costs or Taxes as a “profit
center”.

Operating Costs shall not include costs for: (i) capital improvements made to
the Building, other than capital improvements described in Section 4(b)(2)(C)
and except for items which are generally considered

 

-2-



--------------------------------------------------------------------------------

maintenance and repair items, such as painting of common areas and the like;
(ii) repair, replacements and general maintenance paid by proceeds of insurance
or warranties or by Tenant or other third parties; (iii) interest, amortization
or other payments on loans to Landlord; (iv) depreciation; (v) leasing
commissions; (vi) legal expenses for services, other than those that benefit the
Project tenants generally (e.g., tax disputes); (vii) renovating or otherwise
improving space for occupants of the Project or vacant space in the Project;
(viii) Taxes; (ix) federal income taxes imposed on or measured by the income of
Landlord from the operation of the Project; (x) costs incurred due to violation
by Landlord of the terms and conditions of any lease or any Law; (xi) overhead
and profit increment paid to Landlord, its subsidiaries or affiliates for
management or other services on or to the Project or for supplies or other
materials to the extent that the costs of such materials, services, or supplies
exceed the costs normally payable for like services, supplies or materials
provided by unaffiliated parties on a competitive basis (taking into account the
market factors in effect on the date any relevant contracts were negotiated) in
comparable buildings; (xii) interest on debt or amortization payments (except as
provided in Section 4(b)(2)(C)); (xiii) Landlord’s general corporate overhead
and general administrative expenses including Landlord’s general corporate legal
and accounting expenses; (xiv) cost of work required to rectify design and/or
construction defects and to bring the Building into compliance with building and
safety code requirements applicable to the Building as of the date hereof;
(xv) marketing, advertising and promotional expenditures; (xvi) capital costs
for purchasing paintings, sculpture, and other objects of art;
(xvii) compensation to clerks, attendants, or to other persons involved with the
operation of the parking facility or in commercial concessions operated by
Landlord; (xviii) costs of abating, removing, remediating, or cleaning up
(a) any asbestos or other Hazardous Materials which as of the date hereof are in
violation of Hazardous Materials Laws and (b) any asbestos existing in other
buildings of the Complex as of the date hereof (other than costs expended as
part of the ordinary and customary operation and maintenance of the Project)
except caused by Tenant or Tenant’s employees or contractors; (xiv) costs for
the repair of damage to any improvements in the Project resulting from the gross
negligence or willful misconduct of Landlord or Landlord’s employees and
contractors; (xv) costs of insurance premiums in excess of those being charged
by institutional owners of comparable buildings for comparable insurance;
(xvi) charitable and political contributions; (xvii) costs associated with the
operation of the business of the partnership or entity that constitutes
Landlord, as the same are distinguished from the costs of operation of the
Project, including partnership or other entity accounting and legal matters,
costs of defending any lawsuits with any mortgagee, costs of any disputes
between Landlord and its employees (if any); (xviii) interest, fines or
penalties assessed as a result of Landlord’s failure to make payments in a
timely manner or indemnification payments to Tenant, other occupants of the
Project or third parties; (xix) costs of selling, syndicating, financing,
mortgaging (including syndication thereof) or hypothecating any of Landlord’s
interest in the Project; (xx) rental under any ground lease or other underlying
lease of the Building or Project and other monetary obligations in connection
therewith; (xxi) entertainment expenses of Landlord; (xxi) cost of leasing,
purchasing or installing tenant improvements, furniture, fixtures, and equipment
and operating costs of any eating facility, exercise rooms, day care center, or
other specialty service, if any; (xxii) bad debt loss; and (xxiii) reserves for
capital or operating costs, bad debts or Rent loss. The foregoing exclusions
from Operating Costs shall apply equally to any Operating Costs or Taxes
assessed in connection with the Complex.

(3) Tenant shall also pay Tenant’s Proportionate Share of Taxes for each year
and partial year falling within the Term in the same manner as provided above
for Tenant’s Proportionate Share of Operating Costs. “Taxes” means taxes,
assessments, and governmental charges or fees whether federal, state, county or
municipal, and whether they be by taxing districts or authorities presently
taxing or by others, subsequently created or otherwise, and any other taxes and
assessments (including non-governmental assessments for common charges under a
restrictive covenant or other private agreement that are not treated as part of
Operating Costs) now or hereafter attributable to the Project (or its
operation), excluding, however, penalties and interest thereon and federal and
state taxes on income (if the present method of taxation changes so that in lieu
of or in addition to the whole or any part of any Taxes, there is levied on
Landlord a capital tax directly on the rents received therefrom or a franchise
tax, assessment, or charge based, in whole or in part, upon such rents for the
Project, then all such taxes, assessments, or charges, or the part thereof so
based, shall be deemed to be included within the term “Taxes” for purposes
hereof). Taxes shall include the costs of consultants retained in an effort to
lower taxes and all costs incurred in disputing any taxes or in seeking to lower
the tax valuation of the Project. For property tax purposes, Tenant waives all
rights to protest or appeal the appraised value of the Premises, as well as the

 

-3-



--------------------------------------------------------------------------------

Project, and all rights to receive notices of reappraisement. Notwithstanding
the foregoing, federal, state, and local documentary transfer taxes, gift,
franchise, inheritance, transfer, succession, and estate taxes, and income taxes
shall not be included as Taxes. The amount of Taxes attributable to any the
calendar year shall be reduced by the amount of any refund of Taxes arising out
of an appeal and permanent reduction of the Building’s, Project’s or Complex’s
assessed valuation for such calendar year.

(4) By April 1 of each calendar year, or as soon thereafter as practicable but
in no event later than December 31 following such April 1 date, Landlord shall
furnish to Tenant a statement of Operating Costs for the previous year, in each
case adjusted as provided in Section 4(b)(5), and of the Taxes for the previous
year (the “Operating Costs and Tax Statement”). If Tenant’s estimated payments
of Operating Costs or Taxes under this Section 4(b) for the year covered by the
Operating Costs and Tax Statement exceed Tenant’s Proportionate Share of such
items as indicated in the Operating Costs and Tax Statement, then Landlord shall
promptly credit or reimburse Tenant for such excess; likewise, if Tenant’s
estimated payments of Operating Costs or Taxes under this Section 4(b) for such
year are less than Tenant’s Proportionate Share of such items as indicated in
the Operating Costs and Tax Statement, then Tenant shall pay Landlord such
deficiency within thirty (30) days after delivery of said notice. In the event
Landlord shall not have delivered the Operating Costs and Tax Statement until
after said December 31 date, Landlord shall have waived its right to collect
from Tenant any underpayment for the applicable previous year as to those
Operating Costs and Taxes for which Landlord has received invoices during such
previous year.

(5) With respect to any calendar year or partial calendar year in which the
Building is not occupied to the extent of 100% of the rentable area thereof, or
Landlord is not supplying services to 100% of the rentable area thereof, the
Operating Costs for such period which vary with the occupancy of the Building
shall, for the purposes hereof, be increased to the amount which would have been
incurred had the Building been occupied to the extent of 100% of the rentable
area thereof and Landlord had been supplying services to 100% of the rentable
area thereof.

(6) Provided no Event of Default then exists, after receiving an annual
Operating Costs and Tax Statement and giving Landlord 30 days’ prior written
notice thereof, Tenant may inspect Landlord’s records relating to Operating
Costs and Taxes for the period of time covered by such Operating Costs and Tax
Statement in accordance with the following provisions. If Tenant fails to object
to the calculation of Operating Costs and Taxes on an annual Operating Costs and
Tax Statement within 90 days after the statement has been delivered to Tenant,
or if Tenant fails to conclude its inspection within 120 days after the
statement has been delivered to Tenant, then Tenant shall have waived its right
to object to the calculation of Operating Costs and Taxes for the year in
question and the calculation of Operating Costs and Taxes set forth on such
statement shall be final. Tenant’s inspection shall be conducted where Landlord
maintains its books and records (which location shall be in northern
California), shall not unreasonably interfere with the conduct of Landlord’s
business, and shall be conducted only during business hours reasonably
designated by Landlord. Tenant shall pay the cost of such inspection, unless the
total Operating Costs and Taxes for the period in question is determined to be
overstated by more than 5% in the aggregate, in which case Landlord shall pay
the inspection cost (not to exceed the amount Tenant was overcharged for the
period in question). Tenant may not conduct an inspection more than once during
any calendar year. Tenant or the accounting firm conducting such inspection
shall, at no charge to Landlord, submit its report in draft form to Landlord for
Landlord’s review and comments before the final approved report is submitted to
Landlord, and any reasonable comments by Landlord shall be incorporated into the
final report. If such inspection reveals that an error was made in the Operating
Costs or Taxes previously charged to Tenant, then Landlord shall refund to
Tenant any overpayment of any such costs, or Tenant shall pay to Landlord any
underpayment of any such costs, as the case may be, within 30 days after
notification thereof. Provided Landlord’s accounting for Operating Costs and
Taxes is consistent with the terms of this Lease (i.e., in accordance with sound
accounting principles consistently applied), Landlord’s good faith judgment
regarding the proper interpretation of this Lease and the proper accounting for
Operating Costs and Taxes shall be binding on Tenant in connection with any such
inspection. Tenant shall maintain the results of each such inspection
confidential and shall not be permitted to use any third party to perform such
inspections, other than an independent firm of certified public accountants
(1) reasonably acceptable to Landlord, (2) which is not compensated on a
contingency fee basis or in any other

 

-4-



--------------------------------------------------------------------------------

manner which is dependent upon the results of such inspection (and Tenant shall
deliver the fee agreement or other similar evidence of such fee arrangement to
Landlord upon request), and (3) which agrees with Landlord in writing to
maintain the results of such inspection confidential. Notwithstanding the
foregoing, Tenant shall have no right to conduct an inspection if Landlord
furnishes to Tenant an audit report for the period of time in question prepared
by an independent certified public accounting firm of recognized national
standing (whether originally prepared for Landlord or another party). Nothing in
this Section 4(b)(6) shall be construed to limit, suspend or abate Tenant’s
obligation to pay Rent when due, including Additional Rent.

5. Delinquent Payment; Handling Charges. All past due payments required of
Tenant hereunder shall bear interest from the date due until paid at the lesser
of eight percent (8%) per annum or the maximum lawful rate of interest (such
lesser amount is referred to herein as the “Default Rate”); additionally,
Landlord, in addition to all other rights and remedies available to it, may
charge Tenant a fee equal to five percent of the delinquent payment to reimburse
Landlord for its cost and inconvenience incurred as a consequence of Tenant’s
delinquency. In no event, however, shall the charges permitted under this
Section 5 or elsewhere in this Lease, to the extent they are considered to be
interest under applicable Law, exceed the maximum lawful rate of interest.
Notwithstanding the foregoing, the late fee referenced above shall not be
charged with respect to the first occurrence (but not any subsequent occurrence)
during any 12-month period that Tenant fails to make payment when due, until
five days after Landlord delivers written notice of such delinquency to Tenant.

6. Letter of Credit. Concurrently with the execution of this Lease, Tenant shall
deliver to Landlord, as collateral for the full and faithful performance by
Tenant of all of its obligations under this Lease, an irrevocable and
unconditional negotiable letter of credit (the “Letter of Credit”) containing
the terms required herein, running in favor of Landlord, issued by Silicon
Valley Bank or another bank reasonably approved by Landlord under the
supervision of the Superintendent of Banks of the State of California, or a
National Banking Association, in an amount equal to the LC Amount and otherwise
satisfactory to Landlord. The Letter of Credit shall be:

(a) at sight and irrevocable;

(b) maintained in effect for the entire period from the date of execution of
this Lease through the date (“LC Expiration Date”) which is thirty (30) days
following the expiration of the Term of this Lease (including renewal options),
provided that the expiration date thereof shall be no earlier than the LC
Expiration Date or provide for automatic renewal thereof at least through the LC
Expiration Date, unless the issuing bank provides at least thirty (30) days
prior written notice to Landlord of such non-renewal, and Tenant shall deliver a
new Letter of Credit to Landlord at least thirty (30) days prior to the
expiration of the Letter of Credit without any action whatsoever on the part of
Landlord;

(c) subject to the International Standby Practices (ISP 1998) International
Chamber of Commerce Publication #590; and

(d) fully assignable by Landlord in connection with any number of transfers of
Landlord’s interest in this Lease (with Tenant bearing any fees, costs or
expenses in connection with any such transfer), and permit partial draws.

In addition to the foregoing, the form and terms of the Letter of Credit (and
the bank issuing the same) shall be acceptable to Landlord, in Landlord’s
reasonable discretion, and shall provide, among other things, in effect that:

(i) Landlord, or its then managing agent, shall have the right to draw down an
amount up to the face amount of the Letter of Credit upon the presentation to
the issuing bank of Landlord’s (or Landlord’s then managing agent’s) written
statement that Landlord is entitled to make such drawing under this Lease, it
being understood that if Landlord or its managing agent is a corporation,
partnership or other entity, then such statement shall be signed by an officer
(if a corporation), a general partner (if a partnership), or any authorized
party (if another entity);

 

-5-



--------------------------------------------------------------------------------

(ii) the Letter of Credit will be honored by the issuing bank without inquiry as
to the accuracy thereof and regardless of whether the Tenant disputes the
content of such statement; and

(iii) in the event of a transfer of Landlord’s interest in the Building,
Landlord shall transfer the Letter of Credit, in whole or in part (or cause a
substitute letter of credit to be delivered, as applicable) to the transferee
and thereupon the Landlord shall, without any further agreement between the
parties, be released by Tenant from all liability therefor, and it is agreed
that the provisions hereof shall apply to every transfer or assignment of the
whole or any portion of said Letter of Credit to a new landlord.

If, as a result of any application or use by Landlord of all or any part of the
Letter of Credit, the amount of the Letter of Credit shall be less than the LC
Amount, Tenant shall, within seven (7) business days thereafter, provide
Landlord with an additional letter(s) of credit in an amount equal to the
deficiency (or a replacement letter of credit in the total amount of the LC
Amount) and any such additional (or replacement) letter of credit shall comply
with all of the provisions of this Section 6, and if Tenant fails to comply with
the foregoing, the same shall constitute an uncurable default by Tenant.

Tenant further covenants and warrants that it will neither assign nor encumber
the Letter of Credit, or any part thereof and that neither Landlord nor its
successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance. Without limiting the generality
of the foregoing, if the Letter of Credit expires earlier than the LC Expiration
Date, Landlord will accept a renewal letter of credit or substitute letter of
credit (such renewal or substitute letter of credit to be in effect and
delivered to Landlord, as applicable, not later than thirty (30) days prior to
the expiration of the Letter of Credit), which shall be irrevocable and
automatically renewable as above provided through the LC Expiration Date upon
the same terms as the expiring Letter of Credit or such other terms as may be
acceptable to Landlord in its reasonable discretion. However, if the Letter of
Credit is not timely renewed or a substitute letter of credit is not timely
received, or if Tenant fails to maintain the Letter of Credit in the amount and
in accordance with the terms set forth in this Section 6, Landlord shall have
the right to present the Letter of Credit to the issuing bank in accordance with
the terms of this Section 6, and the entire sum evidenced thereby shall be paid
to and held by Landlord as cash (the “Cash Collateral”) to be held as collateral
for performance of all of Tenant’s obligations under this Lease and for all
losses and damages Landlord may suffer as a result of any default by Tenant
under this Lease pending Tenant’s delivery to Landlord of the required
replacement letter of credit in the LC Amount and otherwise complying with all
of the provisions of this Section 6. Upon delivery of such replacement letter of
credit, any Cash Collateral held by Landlord shall be returned to Tenant.
Landlord shall have the right to hold the Cash Collateral in a deposit account
in the name of Landlord and commingle the Cash Collateral with its general
assets and Tenant hereby grants Landlord a security interest in the Cash
Collateral. Tenant shall not be entitled to any interest earned on the Cash
Collateral.

If there shall occur a default under the Lease beyond any applicable grace
period, Landlord may, but without obligation to do so, draw upon the Letter of
Credit and/or utilize the Cash Collateral, in part or in whole, to cure any
default of Tenant and/or to compensate Landlord for any and all damages of any
kind or nature sustained or which may be sustained by Landlord resulting from
Tenant’s default. Tenant agrees not to interfere in any way with payment to
Landlord of the proceeds of the Letter of Credit, either prior to or following a
“draw” by Landlord of any portion of the Letter of Credit, regardless of whether
any dispute exists between Tenant and Landlord as to Landlord’s right to draw
from the Letter of Credit. No condition or term of this Lease shall be deemed to
render the Letter of Credit conditional to justify the issuer of the Letter of
Credit in failing to honor a drawing upon such Letter of Credit in a timely
manner.

Landlord and Tenant acknowledge and agree that in no event or circumstance shall
the Letter of Credit or any renewal thereof or substitute therefor or Cash
Collateral be:

(a) deemed to be or treated as a “security deposit” within the meaning of
California Civil Code Section 1950.7;

(b) subject to the terms of such Section 1950.7; or

(c) intended to serve as a “security deposit” within the meaning of such
Section 1950.7.

 

-6-



--------------------------------------------------------------------------------

The parties hereto:

(i) recite that the Letter of Credit and/or Cash Collateral, as the case may be,
is not intended to serve as a security deposit and such Section 1950.7 and any
and all other laws, rules and regulations applicable to security deposits in the
commercial context (“Security Deposit Laws”) shall have no applicability or
relevancy thereto; and

(ii) waive any and all rights, duties and obligations either party may now or,
in the future, will have relating to or arising from the Security Deposit Laws.

Notwithstanding anything to the contrary contained in this Section 6, on each
yearly anniversary of the Commencement Date and provided that Tenant has
furnished to Landlord Tenant’s financial statements audited by a national
independent certified public accounting firm for each of the four (4) most
recent consecutive calendar quarters with each statement showing positive income
for such quarter and provided no Event of Default exists and Tenant is not then
in monetary default or material non-monetary default of any of its obligations
under this Lease, Landlord shall, within ten (10) days following the later of
satisfaction of the foregoing and Tenant’s written request, notify the Bank that
the LC Amount may be reduced by $100,000. No such reduction may occur unless
Landlord has so notified the Bank. A Letter of Credit in the LC Amount and
otherwise in accordance with the terms of this Section 6 shall be required at
all times, with Tenant’s non-compliance with the foregoing constituting an
uncurable default under this Lease.

7. Landlord’s Obligations.

(a) Landlord’s Maintenance Obligations. This Lease is intended to be a net
lease; accordingly, subject to Tenant’s payment obligations pursuant to the
provisions of Section 4(b), Landlord’s maintenance obligations are limited to
the repair and replacement of the Building’s Structure and any Building’s
Systems not exclusively serving the Premises and maintenance and repair of the
common areas of the Project. Landlord shall not be responsible for (1) any such
work until Tenant notifies Landlord of the need therefor in writing,
(2) alterations to the Building’s Structure required by applicable law because
of alterations and improvements made by or on behalf of Tenant or the specific
nature of Tenant’s use of the Premises (which alterations shall be Tenant’s
responsibility), or (3) any such work that is the responsibility of Tenant
pursuant to Section 8. The Building’s Structure does not include skylights,
windows, glass or plate glass, doors, special fronts, or entries, all of which
shall be the responsibility of Tenant. Subject to Tenant’s payment obligations
pursuant to the provisions of Section 4(b), Landlord’s liability for any
defects, repairs, replacement or maintenance for which Landlord is specifically
responsible for under this Lease shall be limited to the cost of performing the
work.

(b) Landlord’s Right to Perform Tenant’s Obligations. Landlord may perform
Tenant’s maintenance, repair, and replacement obligations and any other items
that are Tenant’s obligation pursuant to Section 8 in accordance with the
provisions of Section 8. Tenant shall reimburse Landlord for the reasonable cost
incurred in so doing within thirty (30) days after being invoiced therefor.

8. Improvements; Alterations; Repairs; Maintenance.

(a) Improvements; Alterations. Improvements to the Premises shall be installed
at Tenant’s expense only in accordance with plans and specifications which have
been previously submitted to and approved in writing by Landlord, which approval
shall be governed by the provisions set forth in this Section 8(a). No
alterations or physical additions in or to the Premises may be made without
Landlord’s prior written consent, which shall not be unreasonably withheld or
delayed; however, Landlord may withhold its consent to any alteration or
addition that would adversely affect (in the reasonable discretion of Landlord)
the (1) Building’s Structure or the Building’s Systems (including the Building’s
restrooms or mechanical rooms), (2) exterior appearance of the Building,
(3) appearance of the Building’s common areas, if any, or (4) provision of
services to any other occupants of the Building. Landlord’s consent shall not be
required for non-structural, interior cosmetic improvements costing less than
$50,000 in the aggregate and not requiring a permit, provided however, at the
expiration or earlier termination of this Lease, Tenant shall, at Landlord’s
election, remove any such improvements and restore the Premises to its prior
condition. Landlord agrees that Tenant shall not be required to remove the
tenant improvements to be constructed in the Premises pursuant to Exhibit D at
the expiration or earlier termination of this

 

-7-



--------------------------------------------------------------------------------

Lease to the extent such improvements are consistent with general office
improvements or to the extent such improvements provide supplemental HVAC or
additional electricity to the labs and/or server rooms in the Premises. Tenant
shall not paint or install lighting or decorations, signs, window or door
lettering, or advertising media of any type visible from the exterior of the
Premises without the prior written consent of Landlord, which consent may be
withheld in Landlord’s sole and absolute discretion. Notwithstanding the
foregoing and provided Tenant is not in default under this Lease, Tenant shall
have the right, at its sole cost and expense and subject to obtaining all
governmental permits and approvals therefor, to install one exterior
identification sign (Building top, eyebrow or monument) at a location to be
designated by Landlord, and otherwise in accordance with all Laws and the
provisions of this Lease. The size, shape, content, general appearance, design,
materials, coloring and lettering of said signage shall be subject to Landlord’s
prior approval, which approval shall not be unreasonably withheld. Tenant shall
be responsible for the fabrication, installation, maintenance and repair of such
signage in good condition at Tenant’s sole cost and expense. At the expiration
or earlier termination of this Lease, Tenant shall, at Tenant’s sole expense,
remove Tenant’s signage and restore the Building and/or the Project to its
original condition in connection with the removal of such signage. Tenant’s
indemnity of Landlord under this Lease shall apply to Tenant’s signage. The
signage rights granted to Tenant are personal to the original Tenant signing
this Lease and any Permitted Transferee and shall not inure to the benefit of
any assignee, subtenant or other occupant. All alterations, additions, and
improvements shall be constructed, maintained, and used by Tenant, at its risk
and expense, in accordance with all Laws; Landlord’s consent to or approval of
any alterations, additions or improvements (or the plans therefor) shall not
constitute a representation or warranty by Landlord, nor Landlord’s acceptance,
that the same comply with sound architectural and/or engineering practices or
with all applicable Laws, and Tenant shall be solely responsible for ensuring
all such compliance.

(b) Repairs; Maintenance. Tenant shall maintain the Premises in a clean, safe,
and operable condition, and shall not permit or allow to remain any waste or
damage to any portion of the Premises. Additionally, Tenant, at its sole
expense, shall repair, replace and maintain in good condition and in accordance
with all Laws and the equipment manufacturer’s suggested service programs (to
the extent Tenant has been advised of such service programs), all portions of
the Premises, Tenant’s Off-Premises Equipment and all areas, improvements and
Building’s Systems exclusively serving the Premises. Tenant shall repair or
replace, subject to Landlord’s direction and supervision, any damage to the
Building caused by a Tenant Party. If Tenant fails to make such repairs or
replacements within 30 days after the occurrence of such damage, then Landlord
may make the same at Tenant’s cost. If any such damage occurs outside of the
Premises, then Landlord may elect to repair such damage at Tenant’s expense,
rather than having Tenant repair such damage. The cost of all maintenance,
repair or replacement work performed by Landlord under this Section 8 shall be
paid by Tenant to Landlord within 30 days after Landlord has invoiced Tenant
therefor. Tenant hereby waives and releases its right to make repairs at
Landlord’s expense under Sections 1941 and 1942 of the California Civil Code or
under any similar law, statute or ordinance now or hereafter in effect. In no
event shall Tenant’s obligation to maintain the Premises in compliance with all
Laws obligate Tenant to make any structural changes to the Premises (including
the Building’s Systems) or in the Project, or to remove or remediate any
Hazardous Materials existing in, on under or about the Premises as of the date
of this Lease except in connection with Tenant’s improvements to the Premises or
Tenant’s use of the Premises. Landlord and Tenant acknowledge and agree that the
Premises are subject to, among other Laws, the requirements of the American with
Disabilities Act, 42 U.S.C. 12101 et seq., and similar State and local Laws
including, without limitation, Title 24 of the California Code of Regulations
(as the same may hereafter be modified, amended or supplemented, collectively,
the “ADA”). To Landlord’s knowledge, Landlord has received no written notice
from any governmental authority that the Premises is currently in violation of
the ADA.

(c) Performance of Work. All work described in this Section 8 shall be performed
only by Landlord or by contractors and subcontractors reasonably approved in
writing by Landlord. Tenant shall cause all contractors and subcontractors to
procure and maintain insurance coverage naming Landlord, Landlord’s property
management company and Landlord’s asset management company as additional
insureds against such risks, in such amounts, and with such companies as
Landlord may reasonably require. Tenant shall provide Landlord with the
identities, mailing addresses and telephone numbers of all persons performing
work or supplying materials prior to beginning such construction and Landlord
may post on and about the Premises notices of non-responsibility pursuant to
applicable Laws. All such work shall be performed in accordance with all Laws
and in a good and workmanlike manner so as not to damage the Building (including
the Premises, the Building’s Structure and the Building’s Systems). All such
work which may affect the Building’s Structure or the Building’s Systems

 

-8-



--------------------------------------------------------------------------------

must be approved by the Building’s engineer of record, at Tenant’s expense and,
at Landlord’s election, must be performed by Landlord’s usual contractor for
such work. All work affecting the roof of the Building must be performed by
Landlord’s roofing contractor and no such work will be permitted if it would
void or reduce the warranty on the roof. Notwithstanding the foregoing or any
other provision of this Lease, Landlord hereby acknowledges and agrees that
Tenant shall be permitted to install one additional maximum 50 ton HVAC unit on
the roof of the Building and hereby consents to such installation by Tenant’s
contractor provided that plans and specifications for the installation of such
unit are reasonably approved by Landlord and provided such unit does not
adversely affect the structural integrity of the Building or any roof warranty.
Such HVAC unit shall not be removed by Tenant at the expiration or earlier
termination of this Lease unless Landlord otherwise elects.

(d) Mechanic’s Liens. All work performed, materials furnished, or obligations
incurred by or at the request of a Tenant Party shall be deemed authorized and
ordered by Tenant only, and Tenant shall not permit any mechanic’s liens to be
filed against the Premises or the Project in connection therewith. Upon
completion of any such work, Tenant shall deliver to Landlord final lien waivers
from all contractors, subcontractors and materialmen who performed such work. If
such a lien is filed, then Tenant shall, within ten (10) days after Landlord has
delivered notice of the filing thereof to Tenant (or such earlier time period as
may be necessary to prevent the forfeiture of the Premises, the Project or any
interest of Landlord therein or the imposition of a civil or criminal fine with
respect thereto), either (1) pay the amount of the lien and cause the lien to be
released of record, or (2) diligently contest such lien and deliver to Landlord
a bond or other security reasonably satisfactory to Landlord. If Tenant fails to
timely take either such action, then Landlord may pay the lien claim, and any
amounts so paid, including expenses and interest, shall be paid by Tenant to
Landlord within ten days after Landlord has invoiced Tenant therefor. Landlord
and Tenant acknowledge and agree that their relationship is and shall be solely
that of “landlord-tenant” (thereby excluding a relationship of
“owner-contractor,” “owner-agent” or other similar relationships). Accordingly,
all materialmen, contractors, artisans, mechanics, laborers and any other
persons now or hereafter contracting with Tenant, any contractor or
subcontractor of Tenant or any other Tenant Party for the furnishing of any
labor, services, materials, supplies or equipment with respect to any portion of
the Premises, at any time from the date hereof until the end of the Term, are
hereby charged with notice that they look exclusively to Tenant to obtain
payment for same. Landlord may record, at its election, notices of
non-responsibility pursuant to California Civil Code Section 3094 in connection
with any work performed by Tenant. Nothing herein shall be deemed a consent by
Landlord to any liens being placed upon the Premises, the Project or Landlord’s
interest therein due to any work performed by or for Tenant or deemed to give
any contractor or subcontractor or materialman any right or interest in any
funds held by Landlord to reimburse Tenant for any portion of the cost of such
work. Tenant shall defend, indemnify and hold harmless Landlord and its agents
and representatives from and against all claims, demands, causes of action,
suits, judgments, damages and expenses (including attorneys’ fees) in any way
arising from or relating to the failure by any Tenant Party to pay for any work
performed, materials furnished, or obligations incurred by or at the request of
a Tenant Party. This indemnity provision shall survive termination or expiration
of this Lease.

(e) Utilities. Tenant shall pay for all water, gas, electricity, heat,
telephone, sewer, sprinkler charges and other utilities and services used at the
Premises, together with all taxes, penalties, surcharges, and maintenance
charges pertaining thereto pursuant to the terms and conditions of this Lease.
Landlord may, at Tenant’s expense, separately meter and bill Tenant directly for
its use of utility services. To the extent that any particular utility is not
separately metered or submetered as provided above, Landlord shall, using its
good-faith, reasonable judgment, allocate the expenses for such utility among
the existing tenants of the Project based upon density, usage, and other factors
in Landlord’s reasonable judgment. Landlord shall not be liable for any
interruption or failure of utility service to the Premises, and in no event
shall the unavailability of such services or any other services (or any
diminution in the quality thereof) render Landlord liable to Tenant or any
entity claiming through Tenant for any damages caused thereby, constitute a
constructive eviction of Tenant, constitute a breach of any implied warranty by
Landlord, or entitle Tenant to any abatement of Tenant’s obligations hereunder;
provided however Landlord shall use commercially reasonable diligence to restore
such service or to reduce the length of such interruption, and to minimize any
disturbance to Tenant, where it is within Landlord’s commercially reasonable
control to do so. Additionally, if any such unavailability of such services is
due to Landlord’s voluntary making of additions, alterations or improvement to
the Building or the Project and Tenant is unable to conduct its business in a
significant portion of the Premises for ten (10) consecutive business days as a
direct result of such interruption or failure, then Tenant shall be entitled to
an abatement of Basic Rent and Additional Rent for the period of such

 

-9-



--------------------------------------------------------------------------------

interruption or failure which renders the Premises untenantable and during which
Tenant does not use the Premises. Any amounts payable by Tenant under this
Section shall be due within thirty (30) days after Landlord has invoiced Tenant
therefor. Tenant shall not install any electrical equipment requiring special
wiring or requiring voltage in excess of 110 volts unless approved in advance by
Landlord, which approval shall not be unreasonably withheld. Tenant shall not
install any electrical equipment requiring voltage in excess of Building
capacity unless approved in advance by Landlord, which approval may be withheld
in Landlord’s sole discretion. Landlord hereby acknowledges that Tenant has
advised Landlord that certain of Tenant’s equipment uses electrical equipment
requiring 208 or 220 volts and, subject to Tenant’s compliance with the
provisions of this Lease, consents to such usage. The use of electricity in the
Premises shall not exceed the capacity of existing feeders and risers to or
wiring in the Premises. Any risers or wiring required to meet Tenant’s
electrical requirements shall, upon Tenant’s written request, be installed by
Landlord, at Tenant’s cost, if, in Landlord’s judgment, the same are necessary
and shall not cause permanent damage to the Building or the Premises, cause or
create a dangerous or hazardous condition, entail excessive or unreasonable
alterations, repairs, or expenses, or interfere with or disturb any other
tenants of the Building. If Tenant uses machines or equipment in the Premises
which affect the temperature otherwise maintained by the air conditioning system
or otherwise overload any utility, Landlord may install supplemental air
conditioning units or other supplemental equipment in the Premises, and the cost
thereof, including the cost of installation, operation, use, and maintenance,
shall be paid by Tenant to Landlord within 30 days after Landlord has delivered
to Tenant an invoice therefor.

9. Use. Tenant shall use the Premises only for the Permitted Use and shall
comply with all Laws relating to the use, condition, access to, and occupancy of
the Premises and will not commit waste, overload the Building’s Structure or the
Building’s Systems or subject the Premises to use that would damage the
Premises. The population density within the Premises shall not adversely impact
the Building’s Systems. The Premises shall not be used for any use which is
disreputable, creates extraordinary fire hazards, or results in an increased
rate of insurance on the Building or its contents, or for the storage of any
Hazardous Materials (other than typical office supplies [e.g., photocopier
toner] and/or janitorial supplies, and then only in compliance with all Laws).
Tenant shall not use any substantial portion of the Premises for a “call
center,” any other telemarketing use, or any credit processing use. If, because
of a Tenant Party’s acts or because Tenant vacates the Premises, the rate of
insurance on the Building or its contents increases, then Tenant shall pay to
Landlord the amount of such increase within thirty (30) days of demand therefor
accompanied by documentation from the insurance company supporting the reason
for such increase, and acceptance of such payment shall not waive any of
Landlord’s other rights. Tenant shall conduct its business and control each
other Tenant Party so as not to create any nuisance or unreasonably interfere
with other tenants or Landlord in its management of the Building.

10. Assignment and Subletting.

(a) Transfers. Except as provided in Section 10(h), Tenant shall not, without
the prior written consent of Landlord, (1) assign, transfer, or encumber this
Lease or any estate or interest herein, whether directly or by operation of law,
(2) permit any other entity to become Tenant hereunder by merger, consolidation,
or other reorganization, (3) if Tenant is an entity other than a corporation
whose stock is publicly traded, permit the transfer of an ownership interest in
Tenant so as to result in a change in the current control of Tenant, (4) sublet
any portion of the Premises, (5) grant any license, concession, or other right
of occupancy of any portion of the Premises, or (6) permit the use of the
Premises by any parties other than Tenant (any of the events listed in
Section 10(a)(1) through 10(a)(6) being a “Transfer”).

(b) Consent Standards. Landlord shall not unreasonably withhold its consent to
any assignment or subletting of the Premises, provided that the proposed
transferee (1) is creditworthy, (2) has a good reputation in the business
community, (3) will use the Premises for the Permitted Use (thus, excluding,
without limitation, uses for credit processing and telemarketing) and will not
use the Premises in any manner that would conflict with any exclusive use
agreement or other similar agreement entered into by Landlord with any other
tenant of the Building or Complex, (4) will not use the Premises, Building or
Project in a manner that would materially increase the pedestrian or vehicular
traffic to the Premises, Building or Project, (5) is not a governmental entity,
or subdivision or agency thereof, (6) is not another occupant of the Building or
Complex, and (7) is not a person or entity with whom Landlord is then, or has
been within the six-month period prior to the time Tenant seeks to enter into
such assignment or subletting, negotiating to lease space in the Building or
Complex or any Affiliate of any such person or entity; otherwise, Landlord may
withhold its consent in its sole discretion and, in connection

 

-10-



--------------------------------------------------------------------------------

therewith, Tenant hereby waives and releases its rights under Section 1995.310
of the California Civil Code or under any similar law, statute or ordinance now
or hereafter in effect. Additionally, Landlord may withhold its consent in its
sole discretion to any proposed Transfer if any Event of Default by Tenant then
exists.

(c) Request for Consent. If Tenant requests Landlord’s consent to a Transfer,
then, at least 15 business days prior to the effective date of the proposed
Transfer, Tenant shall provide Landlord with a written description of all terms
and conditions of the proposed Transfer, copies of the proposed documentation,
and the following information about the proposed transferee: name and address;
reasonably satisfactory information about its business and business history; its
proposed use of the Premises; banking, financial, and other credit information;
and general references sufficient to enable Landlord to determine the proposed
transferee’s creditworthiness and character. Concurrently with Tenant’s notice
of any request for consent to a Transfer, Tenant shall pay to Landlord a fee of
$1,000 to defray Landlord’s expenses in reviewing such request, and Tenant shall
also reimburse Landlord immediately upon request for its reasonable attorneys’
fees incurred in connection with considering any request for consent to a
Transfer.

(d) Conditions to Consent. If Landlord consents to a proposed Transfer, then the
proposed transferee shall deliver to Landlord a written agreement whereby it
expressly assumes Tenant’s obligations hereunder; however, any transferee of
less than all of the space in the Premises shall be liable only for obligations
under this Lease that are properly allocable to the space subject to the
Transfer for the period of the Transfer. No Transfer shall release Tenant from
its obligations under this Lease, but rather Tenant and its transferee shall be
jointly and severally liable therefor. Landlord’s consent to any Transfer shall
not waive Landlord’s rights as to any subsequent Transfers. If an Event of
Default occurs while the Premises or any part thereof are subject to a Transfer,
then Landlord, in addition to its other remedies, may collect directly from such
transferee all rents becoming due to Tenant and apply such rents against Rent.
Tenant authorizes its transferees to make payments of rent directly to Landlord
upon receipt of notice from Landlord to do so following the occurrence of an
Event of Default hereunder. Tenant shall pay for the cost of any demising walls
or other improvements necessitated by a proposed subletting or assignment.

(e) Attornment by Subtenants. Each sublease by Tenant hereunder shall be subject
and subordinate to this Lease and to the matters to which this Lease is or shall
be subordinate, and each subtenant by entering into a sublease is deemed to have
agreed that in the event of termination, re-entry or dispossession by Landlord
under this Lease, Landlord may, at its option, take over all of the right, title
and interest of Tenant, as sublandlord, under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be (1) liable for
any previous act or omission of Tenant under such sublease, (2) subject to any
counterclaim, offset or defense that such subtenant might have against Tenant,
(3) bound by any previous modification of such sublease not approved by Landlord
in writing or by any rent or additional rent or advance rent which such
subtenant might have paid for more than the current month to Tenant, and all
such rent shall remain due and owing, notwithstanding such advance payment,
(4) bound by any security or advance rental deposit made by such subtenant which
is not delivered or paid over to Landlord and with respect to which such
subtenant shall look solely to Tenant for refund or reimbursement, or
(5) obligated to perform any work in the subleased space or to prepare it for
occupancy, and in connection with such attornment, the subtenant shall execute
and deliver to Landlord any instruments Landlord may reasonably request to
evidence and confirm such attornment. Each subtenant or licensee of Tenant shall
be deemed, automatically upon and as a condition of its occupying or using the
Premises or any part thereof, to have agreed to be bound by the terms and
conditions set forth in this Section 10(e). The provisions of this Section 10(e)
shall be self-operative, and no further instrument shall be required to give
effect to this provision.

(f) Cancellation. If Tenant is not then occupying at least twenty-five percent
(25%) of the Premises, Landlord may, within 30 days after submission of Tenant’s
written request for Landlord’s consent to an assignment or subletting, cancel
this Lease as to the portion of the Premises proposed to be sublet or assigned
as of the date the proposed Transfer is to be effective. If Landlord cancels
this Lease as to any portion of the Premises, then this Lease shall cease for
such portion of the Premises and Tenant shall pay to Landlord all Rent accrued
through the cancellation date relating to the portion of the Premises covered by
the proposed Transfer. Thereafter, Landlord may lease such portion of the
Premises to the prospective transferee (or to any other person) without
liability to Tenant.

 

-11-



--------------------------------------------------------------------------------

(g) Additional Compensation. Tenant shall pay to Landlord, promptly upon receipt
thereof, fifty percent (50%) of the excess of (1) all compensation received by
Tenant for a Transfer less the actual out-of-pocket costs reasonably incurred by
Tenant with unaffiliated third parties (i.e., brokerage commissions and tenant
finish work) in connection with such Transfer (such costs shall be amortized on
a straight-line basis over the term of the Transfer in question) over (2) the
Rent allocable to the portion of the Premises covered thereby.

(h) Permitted Transfers. Notwithstanding Section 10(a), Tenant may Transfer all
or part of its interest in this Lease or all or part of the Premises (a
“Permitted Transfer”) to the following types of entities (a “Permitted
Transferee”) without the written consent of Landlord, so long as (A) Tenant’s
obligations hereunder are assumed by such entity; and (B) the Tangible Net Worth
of such entity is not less than the Tangible Net Worth of Tenant as of the date
hereof:

(1) an Affiliate of Tenant;

(2) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant, or its
corporate successors or assigns, is merged or consolidated, in accordance with
applicable statutory provisions governing merger and consolidation of business
entities; or

(3) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant’s assets.

Tenant shall promptly notify Landlord of any such Permitted Transfer. Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder. Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease, including the
Permitted Use, and the use of the Premises by the Permitted Transferee may not
violate any other agreements affecting the Premises, the Building or the
Complex, Landlord or other tenants of the Building or the Complex. No later than
30 days after the effective date of any Permitted Transfer, Tenant agrees to
furnish Landlord with (A) copies of the instrument effecting any of the
foregoing Transfers, (B) documentation establishing Tenant’s satisfaction of the
requirements set forth above applicable to any such Transfer, and (C) evidence
of insurance as required under this Lease with respect to the Permitted
Transferee. The occurrence of a Permitted Transfer shall not waive Landlord’s
rights as to any subsequent Transfers. “Tangible Net Worth” means the excess of
total assets over total liabilities, in each case as determined in accordance
with generally accepted accounting principles consistently applied (“GAAP”),
excluding, however, from the determination of total assets all assets which
would be classified as intangible assets under GAAP including goodwill,
licenses, patents, trademarks, trade names, copyrights, and franchises. Any
subsequent Transfer by a Permitted Transferee shall be subject to the terms of
this Section 10.

11. Insurance; Waivers; Subrogation; Indemnity.

(a) Tenant’s Insurance. Effective as of the earlier of (1) the date Tenant
enters or occupies the Premises, or (2) the Commencement Date, and continuing
throughout the Term, Tenant shall maintain the following insurance policies:
(A) commercial general liability insurance in amounts of $3,000,000 per
occurrence or, following the expiration of the initial Term, such other amounts
as Landlord may from time to time reasonably require (and, if the use and
occupancy of the Premises include any activity or matter that is or may be
excluded from coverage under a commercial general liability policy [e.g., the
sale, service or consumption of alcoholic beverages], Tenant shall obtain such
endorsements to the commercial general liability policy or otherwise obtain
insurance to insure all liability arising from such activity or matter
[including liquor liability, if applicable] in such amounts as Landlord may
reasonably require), insuring Tenant, Landlord, Landlord’s property management
company, Landlord’s asset management company and, if requested in writing by
Landlord, Landlord’s Mortgagee, against all liability for injury to or death of
a person or persons or damage to property arising from the use and occupancy of
the Premises and (without implying any consent by Landlord to the installation
thereof) the installation, operation, maintenance, repair or removal of Tenant’s
Off-Premises Equipment, (B) insurance covering the full value of all alterations
and improvements and betterments in the Premises, naming Landlord and Landlord’s
Mortgagee as additional loss payees as their interests may appear, (C) insurance
covering the full value of all furniture, trade

 

-12-



--------------------------------------------------------------------------------

fixtures and personal property (including property of Tenant or others) in the
Premises or otherwise placed in the Project by or on behalf of a Tenant Party
(including Tenant’s Off-Premises Equipment), (D) contractual liability insurance
sufficient to cover Tenant’s indemnity obligations hereunder (but only if such
contractual liability insurance is not already included in Tenant’s commercial
general liability insurance policy), (E) worker’s compensation insurance, and
(F) business interruption insurance in an amount reasonably acceptable to
Landlord. Tenant’s insurance shall provide primary coverage to Landlord when any
policy issued to Landlord provides duplicate or similar coverage, and in such
circumstance Landlord’s policy will be excess over Tenant’s policy. Tenant shall
furnish to Landlord certificates of such insurance and such other evidence
satisfactory to Landlord of the maintenance of all insurance coverages required
hereunder at least ten days prior to the earlier of the Commencement Date or the
date Tenant enters or occupies the Premises, and at least 15 days prior to each
renewal of said insurance, and Tenant shall obtain a written obligation on the
part of each insurance company to notify Landlord at least 30 days before
cancellation or a material change of any such insurance policies. All such
insurance policies shall be in form, and issued by companies with an A.M. Best
rating of A+:VII or better, reasonably satisfactory to Landlord. If Tenant fails
to comply with the foregoing insurance requirements or to deliver to Landlord
the certificates or evidence of coverage required herein, Landlord, in addition
to any other remedy available pursuant to this Lease or otherwise, may, but
shall not be obligated to, obtain such insurance and Tenant shall pay to
Landlord on demand the premium costs thereof.

(b) Landlord’s Insurance. Throughout the Term of this Lease, Landlord shall
maintain, as a minimum, the following insurance policies: (1) property insurance
for the Building’s replacement value (excluding property required to be insured
by Tenant), less a commercially-reasonable deductible if Landlord so chooses,
and (2) commercial general liability insurance in an amount of not less than
$3,000,000. Landlord may, but is not obligated to, maintain such other insurance
and additional coverages as it may deem necessary. The cost of all insurance
carried by Landlord with respect to the Project shall be included in Operating
Costs. The foregoing insurance policies and any other insurance carried by
Landlord shall be for the sole benefit of Landlord and under Landlord’s sole
control, and Tenant shall have no right or claim to any proceeds thereof or any
other rights thereunder.

(c) No Subrogation; Waiver of Property Claims. Landlord and Tenant each waives
any claim it might have against the other for any damage to or theft,
destruction, loss, or loss of use of any property, to the extent the same is
insured against under any insurance policy of the types described in this
Section 11 that covers the Project, the Premises, Landlord’s or Tenant’s
fixtures, personal property, leasehold improvements, or business, or is required
to be insured against under the terms hereof, regardless of whether the
negligence of the other party caused such Loss (defined below). Additionally,
Tenant waives any claim it may have against Landlord for any Loss to the extent
such Loss is caused by a terrorist act. Each party shall cause its insurance
carrier to endorse all applicable policies waiving the carrier’s rights of
recovery under subrogation or otherwise against the other party. Notwithstanding
any provision in this Lease to the contrary, Landlord, its agents, employees and
contractors shall not be liable to Tenant or to any party claiming by, through
or under Tenant for (and Tenant hereby releases Landlord and its servants,
agents, contractors, employees and invitees from any claim or responsibility
for) any damage to or destruction, loss, or loss of use, or theft of any
property of any Tenant Party located in or about the Project, caused by
casualty, theft, fire, third parties or any other matter or cause, regardless of
whether the negligence of any party caused such loss in whole or in part. Tenant
acknowledges that Landlord shall not carry insurance on, and shall not be
responsible for damage to, any property of any Tenant Party located in or about
the Project.

(d) Indemnity. Subject to Section 11(c), Tenant shall defend, indemnify, and
hold harmless Landlord and its representatives and agents from and against all
claims, demands, liabilities, causes of action, suits, judgments, damages, and
expenses (including reasonable attorneys’ fees) arising from any injury to or
death of any person or the damage to or theft, destruction, loss, or loss of use
of, any property or inconvenience (a “Loss”) (1) occurring in or on the Project
(other than within the Premises) to the extent caused by the negligence or
willful misconduct of any Tenant Parties, (2) occurring in the Premises, or
(3) arising out of the installation, operation, maintenance, repair or removal
of any property of any Tenant Party located in or about the Project, including
Tenant’s Off-Premises Equipment. It being agreed that clauses (2) and (3) of
this indemnity are not intended to indemnify Landlord and its agents, employees,
contractors and representatives to the extent of their own negligence or willful
misconduct unless covered by the insurance maintained by Tenant or required to
be maintained by Tenant under this Lease. Subject to Section 11(c), Landlord
shall defend, indemnify and hold harmless Tenant and its

 

-13-



--------------------------------------------------------------------------------

agents from and against all claims, demands, liabilities, causes of action,
suits, judgments, damages, and expenses (including reasonable attorneys’ fees)
for any Loss arising from any occurrence in the common areas of the Project to
the extent caused by the negligence or willful misconduct of Landlord, its
employees, contractors, agents or representatives. The indemnities set forth in
this Lease shall survive termination or expiration of this Lease and shall not
terminate or be waived, diminished or affected in any manner by any abatement or
apportionment of Rent under any provision of this Lease. If any proceeding is
filed for which indemnity is required hereunder, the indemnifying party agrees,
upon request therefor, to defend the indemnified party in such proceeding at its
sole cost utilizing counsel satisfactory to the indemnified party.

12. Subordination; Attornment; Notice to Landlord’s Mortgagee.

(a) Subordination. This Lease shall be subordinate to any deed of trust,
mortgage, or other security instrument (each, a “Mortgage”), or any ground
lease, master lease, or primary lease (each, a “Primary Lease”), that now or
hereafter covers all or any part of the Premises (the mortgagee under any such
Mortgage, beneficiary under any such deed of trust, or the lessor under any such
Primary Lease is referred to herein as a “Landlord’s Mortgagee”). Any Landlord’s
Mortgagee may elect, at any time, unilaterally, to make this Lease superior to
its Mortgage, Primary Lease, or other interest in the Premises by so notifying
Tenant in writing. The provisions of this Section shall be self-operative and no
further instrument of subordination shall be required; however, in confirmation
of such subordination, Tenant shall execute and return to Landlord (or such
other party designated by Landlord) within ten days after written request
therefor such documentation (including a subordination, non-disturbance and
attornment agreement), in recordable form if required, as a Landlord’s Mortgagee
may reasonably request to evidence (i) the subordination of this Lease to such
Landlord’s Mortgagee’s Mortgage or Primary Lease, provided that any such
documentation shall include Landlord’s Mortgagee’s standard non-disturbance
language or (ii) if the Landlord’s Mortgagee so elects, the subordination of
such Landlord’s Mortgagee’s Mortgage or Primary Lease to this Lease. Landlord
agrees to use commercially reasonable efforts to obtain a subordination,
non-disturbance and attornment agreement from any existing Landlord’s Mortgagee
on Landlord’s Mortgagee’s standard form within sixty (60) days following the
date of this Lease.

(b) Attornment. Tenant shall attorn to any party succeeding to Landlord’s
interest in the Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease, or otherwise, upon such
party’s request, and shall execute such agreements confirming such attornment as
such party may reasonably request.

(c) Notice to Landlord’s Mortgagee. Tenant shall not seek to enforce any remedy
it may have for any default on the part of Landlord without first giving written
notice by certified mail, return receipt requested or by overnight nationally
recognized courier service, specifying the default in reasonable detail, to any
Landlord’s Mortgagee whose address has been given to Tenant, and affording such
Landlord’s Mortgagee a reasonable opportunity to perform Landlord’s obligations
hereunder.

(d) Landlord’s Mortgagee’s Protection Provisions. If Landlord’s Mortgagee shall
succeed to the interest of Landlord under this Lease, Landlord’s Mortgagee shall
not be: (1) liable for any act or omission of any prior lessor (including
Landlord); (2) bound by any rent or additional rent or advance rent which Tenant
might have paid for more than the current month to any prior lessor (including
Landlord), and all such rent shall remain due and owing, notwithstanding such
advance payment; (3) bound by any security or advance rental deposit made by
Tenant which is not delivered or paid over to Landlord’s Mortgagee and with
respect to which Tenant shall look solely to Landlord for refund or
reimbursement; (4) bound by any termination, amendment or modification of this
Lease made without Landlord’s Mortgagee’s consent and written approval, except
for those terminations, amendments and modifications permitted to be made by
Landlord without Landlord’s Mortgagee’s consent pursuant to the terms of the
loan documents between Landlord and Landlord’s Mortgagee; (5) subject to the
defenses which Tenant might have against any prior lessor (including Landlord);
and (6) subject to the offsets which Tenant might have against any prior lessor
(including Landlord) except for those offset rights which (A) are expressly
provided in this Lease, (B) relate to periods of time following the acquisition
of the Building by Landlord’s Mortgagee, and (C) Tenant has provided written
notice to Landlord’s Mortgagee and provided Landlord’s Mortgagee a reasonable
opportunity to cure the event giving rise to such offset event. Landlord’s
Mortgagee shall have no liability or responsibility under or pursuant to the
terms of this Lease or otherwise after it ceases to own an interest in the
Project. Nothing in this Lease shall be construed to require Landlord’s
Mortgagee to see to the application of the proceeds of any loan, and Tenant’s
agreements set forth herein shall not be impaired on account of any modification
of the documents evidencing and securing any loan.

 

-14-



--------------------------------------------------------------------------------

13. Rules and Regulations. Tenant shall comply with the rules and regulations of
the Project which are attached hereto as Exhibit C. Landlord may, from time to
time, change such rules and regulations for the safety, care, or cleanliness of
the Project and related facilities, provided that such changes are applicable to
all tenants of the Project, will not unreasonably interfere with Tenant’s use of
the Premises and are enforced by Landlord in a non-discriminatory manner. Tenant
shall be responsible for the compliance with such rules and regulations by each
Tenant Party.

14. Condemnation.

(a) Total Taking. If the entire Building or Premises are taken by right of
eminent domain or conveyed in lieu thereof (a “Taking“), this Lease shall
terminate as of the date of the Taking.

(b) Partial Taking—Tenant’s Rights. If any part of the Building becomes subject
to a Taking and such Taking will prevent Tenant from conducting on a permanent
basis its business in the Premises in a manner reasonably comparable to that
conducted immediately before such Taking, then Tenant may terminate this Lease
as of the date of such Taking by giving written notice to Landlord within 30
days after the Taking, and Basic Rent and Additional Rent shall be apportioned
as of the date of such Taking. If Tenant does not terminate this Lease, then
Rent shall be abated on a reasonable basis as to that portion of the Premises
rendered untenantable by the Taking.

(c) Partial Taking—Landlord’s Rights. If any material portion, but less than
all, of the Building becomes subject to a Taking, or if Landlord is required to
pay any of the proceeds arising from a Taking to a Landlord’s Mortgagee, then
Landlord may terminate this Lease by delivering written notice thereof to Tenant
within 30 days after such Taking, and Basic Rent and Additional Rent shall be
apportioned as of the date of such Taking. If Landlord does not so terminate
this Lease, then this Lease will continue, but if any portion of the Premises
has been taken, Rent shall abate as provided in the last sentence of
Section 14(b). Tenant hereby waives any and all rights it might otherwise have
pursuant to Section 1265.130 of the California Code of Civil Procedures.

(d) Temporary Taking. If all or any portion of the Premises becomes subject to a
Taking for a limited period of time, this Lease shall remain in full force and
effect and Tenant shall continue to perform all of the terms, conditions and
covenants of this Lease, including the payment of Basic Rent and all other
amounts required hereunder, provided that Tenant shall have the right to
terminate this Lease if the temporary Taking (a) extends beyond 180 days or
(b) is still in effect 180 days prior to the expiration date of this Lease. If
any such temporary Taking terminates prior to the expiration of the Term, Tenant
shall have no obligation to remove any alterations made by or on behalf of the
condemning governmental authority nor to restore the Premises to the condition
existing prior to such temporary Taking. Landlord shall be entitled to receive
the entire award for any such temporary Taking, except that Tenant shall be
entitled to receive the portion of such award which compensates Tenant for its
loss of use of the Premises within the Term.

(e) Award. If any Taking occurs, then Landlord shall receive the entire award or
other compensation for the Land, the Building, and other improvements taken;
however, Tenant may separately pursue a claim (to the extent it will not reduce
Landlord’s award) against the condemnor for the value of Tenant’s personal
property which Tenant is entitled to remove under this Lease, moving costs and
loss of business.

15. Fire or Other Casualty.

(a) Repair Estimate. If the Premises or the Building are damaged by fire or
other casualty (a “Casualty”), Landlord shall, within 90 days after such
Casualty, deliver to Tenant a good faith estimate (the “Damage Notice”) of the
time needed to repair the damage caused by such Casualty.

(b) Tenant’s Rights. If a material portion of the Premises is damaged by
Casualty such that Tenant is prevented from conducting its business in the
Premises in a manner reasonably comparable to that

 

-15-



--------------------------------------------------------------------------------

conducted immediately before such Casualty and Landlord estimates that the
damage caused thereby cannot be repaired within 270 days after the commencement
of repairs (the “Repair Period”), then Tenant may terminate this Lease by
delivering written notice to Landlord of its election to terminate within 30
days after the Damage Notice has been delivered to Tenant.

(c) Landlord’s Rights. If a Casualty damages the Premises or a material portion
of the Building and (1) Landlord estimates that the damage to the Premises
cannot be repaired within the Repair Period, (2) the damage to the Premises
exceeds 50% of the replacement cost thereof (excluding foundations and
footings), as estimated by Landlord, and such damage occurs during the last year
of the Term and no renewal rights have been exercised prior to such Casualty,
(3) regardless of the extent of damage to the Premises, the damage is not fully
covered by Landlord’s insurance policies or Landlord makes a good faith
commercially reasonable determination that restoring the Building would be
uneconomical, or (4) Landlord is required to pay any insurance proceeds arising
out of the Casualty to a Landlord’s Mortgagee, then Landlord may terminate this
Lease by giving written notice of its election to terminate within 30 days after
the Damage Notice has been delivered to Tenant.

(d) Repair Obligation. If neither party elects to terminate this Lease following
a Casualty, then Landlord shall, within a reasonable time after such Casualty
(but in all events within the Repair Period), begin to repair the Premises and
shall proceed with reasonable diligence to restore the Premises to substantially
the same condition as they existed immediately before such Casualty; however,
Landlord shall not be required to repair or replace any alterations or
betterments within the Premises (which shall be promptly and with due diligence
repaired and restored by Tenant at Tenant’s sole cost and expense) or any
furniture, equipment, trade fixtures or personal property of Tenant or others in
the Premises or the Building.

(e) Waiver of Statutory Provisions. The provisions of this Lease, including this
Section 15, constitute an express agreement between Landlord and Tenant with
respect to any and all damage to, or destruction of, all or any part of the
Premises or the Building and any statute or regulation of the State of
California, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, and any other statute or regulation, now or hereafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises or the Building.

(f) Abatement of Rent. If the Premises are damaged by Casualty, Rent for the
portion of the Premises rendered untenantable by the damage shall be abated on a
reasonable basis from the date of damage until the completion of Landlord’s
repairs (or until the date of termination of this Lease by Landlord or Tenant as
provided above, as the case may be), unless a Tenant Party caused such damage,
in which case, Tenant shall continue to pay Rent without abatement except to the
extent of insurance proceeds received by Landlord for such abated rent.

16. Personal Property Taxes. Tenant shall be liable for all taxes levied or
assessed against personal property, furniture, or fixtures placed by Tenant in
the Premises or in or on the Building or Project. If any taxes for which Tenant
is liable are levied or assessed against Landlord or Landlord’s property and
Landlord elects to pay the same, or if the assessed value of Landlord’s property
is increased by inclusion of such personal property, furniture or fixtures and
Landlord elects to pay the taxes based on such increase, then Tenant shall pay
to Landlord, within 30 days following written request therefor, the part of such
taxes for which Tenant is primarily liable hereunder; however, Landlord shall
not pay such amount if Tenant notifies Landlord that it will contest the
validity or amount of such taxes before Landlord makes such payment, and
thereafter diligently proceeds with such contest in accordance with Law and if
the non-payment thereof does not pose a threat of loss or seizure of the Project
or interest of Landlord therein or impose any fee or penalty against Landlord.

17. Events of Default. Each of the following occurrences shall be an “Event of
Default”:

(a) Payment Default. Tenant’s failure to pay Rent within five (5) business days
after Landlord has delivered written notice to Tenant that the same is due (any
such notice shall be in lieu of, and not in addition to, any notice required
under California Code of Civil Procedure Section 1161 or any similar or
successor law); however, an Event of Default shall occur hereunder without any
obligation of Landlord to give any notice if Tenant fails to pay Rent when due
and, during the 12-month interval preceding such failure, Landlord has given
Tenant written notice of failure to pay Rent on one or more occasions;

 

-16-



--------------------------------------------------------------------------------

(b) Abandonment. Tenant abandons the Premises, as the term abandonment is
defined in California Civil Code Section 1951.3;

(c) Estoppel. Tenant fails to provide any estoppel certificate after Landlord’s
written request therefor pursuant to Section 25(e) and such failure shall
continue for five days after Landlord’s second written notice thereof to Tenant;

(d) Insurance. Tenant fails to procure, maintain and deliver to Landlord
evidence of the insurance policies and coverages as required under
Section 11(a), and such failure continues for ten (10) days following written
notice from Landlord;

(e) Mechanic’s Liens. Tenant fails to pay and release of record, or diligently
contest and bond around, any mechanic’s lien filed against the Premises or the
Project for any work performed, materials furnished, or obligation incurred by
or at the request of Tenant, within the time and in the manner required by
Section 8(d);

(f) Other Defaults. Tenant’s failure to perform, comply with, or observe any
other agreement or obligation of Tenant under this Lease and the continuance of
such failure for a period of more than 30 days after Landlord has delivered to
Tenant written notice thereof (any such notice shall be in lieu of, and not in
addition to, any notice required under California Code of Civil Procedure
Section 1161 or any similar or successor law), provided if the nature of such
breach cannot be cured within such 30 day period, then Tenant shall not be
deemed to be in default if Tenant commences such cure within such 30 day period
and thereafter diligently prosecutes such cure to completion; and

(g) Insolvency. The filing of a petition by or against Tenant (the term “Tenant”
shall include, for the purpose of this Section 17(g), any guarantor of Tenant’s
obligations hereunder) (1) in any bankruptcy or other insolvency proceeding;
(2) seeking any relief under any state or federal debtor relief law; (3) for the
appointment of a liquidator or receiver for all or substantially all of Tenant’s
property or for Tenant’s interest in this Lease; (4) for the reorganization or
modification of Tenant’s capital structure; or (5) in any assignment for the
benefit of creditors proceeding; however, if such a petition is filed against
Tenant, then such filing shall not be an Event of Default unless Tenant fails to
have the proceedings initiated by such petition dismissed within 90 days after
the filing thereof.

18. Remedies. Upon any Event of Default, Landlord may, in addition to all other
rights and remedies afforded Landlord hereunder or by law or equity, take any
one or more of the following actions, each and all of which shall be cumulative
and non-exclusive, without notice or demand whatsoever:

(a) Termination of Lease. Terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in Rent, enter upon and take possession of the Premises
and expel or remove Tenant and any other person who may be occupying the
Premises or any part thereof, without being liable for prosecution or any claim
or damages therefor; and Landlord may recover from Tenant the following:

(1) The worth at the time of award of any unpaid Rent which has been earned at
the time of such termination; plus

(2) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

-17-



--------------------------------------------------------------------------------

(3) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(4) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(5) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable Law.

The term “Rent” as used in this Section 18(a) shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Section 18(a)(1) and
18(a)(2) above, the “worth at the time of award” shall be computed by allowing
interest at the Interest Rate set forth in Section 5 of this Lease, but in no
case greater than the maximum amount of such interest permitted by Law. As used
in Section 18(a)(3) above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

(b) Enforcement of Lease. Landlord shall have the remedy described in California
Civil Code Section 1951.4 (lessor may continue lease in effect after lessee’s
breach and abandonment and recover rent as it becomes due, if lessee has the
right to sublet or assign, subject only to reasonable limitations). Accordingly,
Landlord may, from time to time, without terminating this Lease, enforce all of
its rights and remedies under this Lease, including the right to recover all
rent as it becomes due.

(c) Sublessees of Tenant. Whether or not Landlord elects to terminate this Lease
on account of any Event of Default by Tenant, as set forth in this Section 18,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord’s sole discretion, succeed
to Tenant’s interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

(d) Efforts to Relet. For the purposes of this Section 18, Tenant’s right to
possession shall not be deemed to have been terminated by efforts of Landlord to
relet the Premises, by its acts of maintenance or preservation with respect to
the Premises, or by appointment of a receiver to protect Landlord’s interests
hereunder. The foregoing enumeration is not exhaustive, but merely illustrative
of acts which may be performed by Landlord without terminating Tenant’s right to
possession.

19. Payment by Tenant; Non-Waiver; Cumulative Remedies.

(a) Payment by Tenant. Upon any Event of Default, Tenant shall pay to Landlord
all costs incurred by Landlord (including court costs and reasonable attorneys’
fees and expenses) in (1) obtaining possession of the Premises, (2) removing and
storing Tenant’s or any other occupant’s property, (3) repairing, restoring,
altering, remodeling, or otherwise putting the Premises into condition
acceptable to a new tenant, (4) performing Tenant’s obligations which Tenant
failed to perform, and (5) enforcing, or advising Landlord of, its rights,
remedies, and recourses arising out of the default. To the full extent permitted
by law, Landlord and Tenant agree the federal and state courts of the state in
which the Premises are located shall have exclusive jurisdiction over any matter
relating to or arising from this Lease and the parties’ rights and obligations
under this Lease.

(b) No Waiver. Landlord’s acceptance of Rent following an Event of Default shall
not waive Landlord’s rights regarding such Event of Default. No waiver by
Landlord of any violation or breach of any

 

-18-



--------------------------------------------------------------------------------

of the terms contained herein shall waive Landlord’s rights regarding any future
violation of such term. Landlord’s acceptance of any partial payment of Rent
shall not waive Landlord’s rights with regard to the remaining portion of the
Rent that is due, regardless of any endorsement or other statement on any
instrument delivered in payment of Rent or any writing delivered in connection
therewith; accordingly, Landlord’s acceptance of a partial payment of Rent shall
not constitute an accord and satisfaction of the full amount of the Rent that is
due.

(c) Cumulative Remedies. Any and all remedies set forth in this Lease: (1) shall
be in addition to any and all other remedies Landlord may have at law or in
equity, (2) shall be cumulative, and (3) may be pursued successively or
concurrently as Landlord may elect. The exercise of any remedy by Landlord shall
not be deemed an election of remedies or preclude Landlord from exercising any
other remedies in the future. Additionally, Tenant shall defend, indemnify and
hold harmless Landlord, Landlord’s Mortgagee and their respective
representatives and agents from and against all claims, demands, liabilities,
causes of action, suits, judgments, damages and expenses (including reasonable
attorneys’ fees) arising from Tenant’s failure to perform its obligations under
this Lease.

20. Intentionally Omitted.

21. Surrender of Premises. No act by Landlord shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord. At the
expiration or termination of this Lease, Tenant shall deliver to Landlord the
Premises with all improvements located therein in good repair and condition,
free of Hazardous Materials placed on the Premises during the Term, broom-clean,
reasonable wear and tear (and condemnation and Casualty damage not caused by
Tenant, as to which Sections 14 and 15 shall control) excepted, and shall
deliver to Landlord all keys to the Premises. Tenant shall remove all unattached
trade fixtures, furniture, and personal property placed in the Premises or
elsewhere in the Building by Tenant (but Tenant may not remove any such item
which was paid for, in whole or in part, by Landlord or any wiring or cabling
unless Landlord requires such removal). Additionally, at Landlord’s option,
Tenant shall remove such alterations, additions, improvements, wiring, conduits
and cabling (including Tenant’s Off-Premises Equipment) as Landlord may request;
however, Tenant shall not be required to remove any addition or improvement to
the Premises or the Project if Landlord has specifically agreed in writing that
the improvement or addition in question need not be removed. Landlord hereby
agrees that Tenant shall not be required to remove any of the tenant
improvements constructed in the Premises pursuant to Exhibit D to the extent
such improvements are consistent with general office improvements. Tenant shall
repair all damage caused by such removal. All items not so removed shall, at
Landlord’s option, be deemed to have been abandoned by Tenant and may be
appropriated, sold, stored, destroyed, or otherwise disposed of by Landlord
without notice to Tenant and without any obligation to account for such items.
The provisions of this Section 21 shall survive the end of the Term.

22. Holding Over. If Tenant fails to vacate the Premises at the end of the Term,
then Tenant shall be a tenant at sufferance and, in addition to all other
damages and remedies to which Landlord may be entitled for such holding over,
(a) Tenant shall pay, in addition to the other Rent, Basic Rent equal to 125% of
the Rent payable during the last month of the Term for the first month of
holdover and 150% of the Rent payable during the last month of the Term for the
second month and any additional months of such holdover, and (b) Tenant shall
otherwise continue to be subject to all of Tenant’s obligations under this
Lease. The provisions of this Section 22 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law. If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from such failure, including any claims made by any
succeeding tenant founded upon such failure to surrender, and any lost profits
to Landlord resulting therefrom. Following Tenant’s written request, Landlord
shall notify Tenant whether the Premises have been re-rented.

23. Certain Rights Reserved by Landlord. Provided that the exercise of such
rights does not unreasonably interfere with Tenant’s occupancy of the Premises,
Landlord shall have the following rights:

(a) Building Operations. To decorate and to make inspections, repairs,
alterations, additions, changes, or improvements, whether structural or
otherwise, in and about the Project and Complex, or any

 

-19-



--------------------------------------------------------------------------------

part thereof; to enter upon the Premises (after giving Tenant reasonable notice
thereof, which may be oral notice, except in cases of real or apparent
emergency, in which case no notice shall be required) and, during the
continuance of any such work, to temporarily close doors, entryways, public
space, and corridors in the Building; to interrupt or temporarily suspend
Building services and facilities; to change the name of the Building and/or
Complex; and to change the arrangement and location of entrances or passageways,
doors, and doorways, corridors, elevators, stairs, restrooms, or other public
parts of the Building;

(b) Security. To take such reasonable measures as Landlord deems advisable for
the security of the Building and its occupants; evacuating the Building for
cause, suspected cause, or for drill purposes; temporarily denying access to the
Building; and closing the Building after normal business hours and on Sundays
and holidays, subject, however, to Tenant’s right to enter when the Building is
closed after normal business hours under such reasonable regulations as Landlord
may prescribe from time to time;

(c) Prospective Purchasers and Lenders. To enter the Premises at all reasonable
hours to show the Premises to prospective purchasers or lenders; and

(d) Prospective Tenants. At any time during the last 12 months of the Term or at
any time following the occurrence of an Event of Default, to enter the Premises
at all reasonable hours to show the Premises to prospective tenants.

24. Intentionally Omitted.

25. Miscellaneous.

(a) Landlord Transfer. Landlord may transfer any portion of the Project and any
of its rights under this Lease. If Landlord assigns its rights under this Lease,
then Landlord shall thereby be released from any further obligations hereunder
arising after the date of transfer, provided that the assignee assumes in
writing Landlord’s obligations hereunder arising from and after the transfer
date.

(b) Landlord’s Liability. The liability of Landlord (and its partners,
shareholders or members) to Tenant (or any person or entity claiming by, through
or under Tenant) for any default by Landlord under the terms of this Lease or
any matter relating to or arising out of the occupancy or use of the Premises
and/or other areas of the Building shall be limited to Tenant’s actual direct,
but not consequential, damages therefor and shall be recoverable only from the
interest of Landlord in the Building, and Landlord (and its partners,
shareholders or members) shall not be personally liable for any deficiency.

(c) Force Majeure. Other than for Tenant’s obligations under this Lease that can
be performed by the payment of money (e.g., payment of Rent and maintenance of
insurance), whenever a period of time is herein prescribed for action to be
taken by either party hereto, such party shall not be liable or responsible for,
and there shall be excluded from the computation of any such period of time, any
delays due to strikes, riots, acts of God, shortages of labor or materials, war,
terrorist acts or activities, governmental laws, regulations, or restrictions,
or any other causes of any kind whatsoever which are beyond the control of such
party.

(d) Brokerage. Neither Landlord nor Tenant has dealt with any broker or agent in
connection with the negotiation or execution of this Lease, other than CB
Richard Ellis, who represents Landlord, and NAIBT Commercial, who represents
Tenant, and whose commissions shall be paid by Landlord pursuant to a separate
written agreement. Tenant and Landlord shall each indemnify the other against
all costs, expenses, attorneys’ fees, liens and other liability for commissions
or other compensation claimed by any broker or agent claiming the same by,
through, or under the indemnifying party.

(e) Estoppel Certificates. From time to time, Tenant shall furnish to any party
designated by Landlord, within ten (10) business days after Landlord has made a
request therefor, a certificate signed by Tenant confirming and containing such
factual certifications and representations as to this Lease as Landlord may
reasonably request. Unless otherwise required by Landlord’s Mortgagee or a
prospective purchaser or mortgagee of the Project, the initial form of estoppel
certificate to be signed by Tenant is attached hereto as Exhibit F. If Tenant

 

-20-



--------------------------------------------------------------------------------

fails to respond within such ten (10) business day period, and Landlord gives
Tenant a second notice, then if Tenant fails to deliver to Landlord the
certificate signed by Tenant within five (5) days after such second notice,
Landlord, Landlord’s Mortgagee and any prospective purchaser or mortgagee, may
conclusively presume and rely upon the following facts: (1) this Lease is in
full force and effect; (2) the terms and provisions of this Lease have not been
changed except as otherwise represented by Landlord; (3) not more than one
monthly installment of Basic Rent and other charges have been paid in advance;
(4) there are no claims against Landlord nor any defenses or rights of offset
against collection of Rent or other charges; and (5) to Tenant’s actual
knowledge, Landlord is not in default under this Lease. In such event, Tenant
shall be estopped from denying the truth of the presumed facts.

(f) Notices. All notices and other communications given pursuant to this Lease
shall be in writing and shall be (1) mailed by first class, United States Mail,
postage prepaid, certified, with return receipt requested, and addressed to the
parties hereto at the address specified in the Basic Lease Information, (2) hand
delivered to the intended addressee, (3) sent by a nationally recognized
overnight courier service, or (4) sent by facsimile transmission during normal
business hours followed by a confirmatory letter sent in another manner
permitted hereunder. All notices shall be effective upon delivery to the address
of the addressee (even if such addressee refuses delivery thereof). The parties
hereto may change their addresses by giving notice thereof to the other in
conformity with this provision.

(g) Separability. If any clause or provision of this Lease is illegal, invalid,
or unenforceable under present or future laws, then the remainder of this Lease
shall not be affected thereby and in lieu of such clause or provision, there
shall be added as a part of this Lease a clause or provision as similar in terms
to such illegal, invalid, or unenforceable clause or provision as may be
possible and be legal, valid, and enforceable.

(h) Amendments; Binding Effect; No Electronic Records. This Lease may not be
amended except by instrument in writing signed by Landlord and Tenant. No
provision of this Lease shall be deemed to have been waived by Landlord unless
such waiver is in writing signed by Landlord, and no custom or practice which
may evolve between the parties in the administration of the terms hereof shall
waive or diminish the right of Landlord to insist upon the performance by Tenant
in strict accordance with the terms hereof. All notices and other communications
shall be given in the manner specifically set forth in Section 25(f). The terms
and conditions contained in this Lease shall inure to the benefit of and be
binding upon the parties hereto, and upon their respective successors in
interest and legal representatives, except as otherwise herein expressly
provided. This Lease is for the sole benefit of Landlord and Tenant, and, other
than Landlord’s Mortgagee, no third party shall be deemed a third party
beneficiary hereof.

(i) Quiet Enjoyment. Provided Tenant has performed all of its obligations
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance from Landlord or any party claiming by, through, or
under Landlord, but not otherwise, subject to the terms and conditions of this
Lease.

(j) No Merger. There shall be no merger of the leasehold estate hereby created
with the fee estate in the Premises or any part thereof if the same person
acquires or holds, directly or indirectly, this Lease or any interest in this
Lease and the fee estate in the leasehold Premises or any interest in such fee
estate.

(k) No Offer. The submission of this Lease to Tenant shall not be construed as
an offer, and Tenant shall not have any rights under this Lease unless Landlord
executes a copy of this Lease and delivers it to Tenant.

(l) Entire Agreement. This Lease constitutes the entire agreement between
Landlord and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto. Except for those set forth in
this Lease, no representations, warranties, or agreements have been made by
Landlord or Tenant to the other with respect to this Lease or the obligations of
Landlord or Tenant in connection therewith. The normal rule of construction that
any ambiguities be resolved against the drafting party shall not apply to the
interpretation of this Lease or any exhibits or amendments hereto.

(m) Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, LANDLORD AND
TENANT EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION

 

-21-



--------------------------------------------------------------------------------

OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH
RESPECT TO THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

(n) Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the state in which the Premises are located.

(o) Recording. Tenant shall not record this Lease or any memorandum of this
Lease without the prior written consent of Landlord, which consent may be
withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease. Tenant grants to
Landlord a power of attorney to execute and record a release releasing any such
recorded instrument of record that was recorded without the prior written
consent of Landlord.

(p) Water or Mold Notification. To the extent Tenant or its agents or employees
discover any water leakage, water damage or mold in or about the Premises or
Project, Tenant shall promptly notify Landlord thereof in writing.

(q) Joint and Several Liability. If Tenant is comprised of more than one party,
each such party shall be jointly and severally liable for Tenant’s obligations
under this Lease. All unperformed obligations of Tenant hereunder not fully
performed at the end of the Term shall survive the end of the Term, including
payment obligations with respect to Rent and all obligations concerning the
condition and repair of the Premises.

(r) Financial Reports. Within 15 days after Landlord’s request, Tenant will
furnish Tenant’s most recent audited financial statements (including any notes
to them) to Landlord, or, if no such audited statements have been prepared, such
other financial statements (and notes to them) as may have been prepared by an
independent certified public accountant or, failing those, Tenant’s internally
prepared financial statements. If Tenant is a publicly traded corporation,
Tenant may satisfy its obligations hereunder by providing to Landlord Tenant’s
most recent annual and quarterly reports. Tenant will discuss its financial
statements with Landlord and, following the occurrence of an Event of Default
hereunder, will give Landlord access to Tenant’s books and records in order to
enable Landlord to verify the financial statements. Landlord will not disclose
any aspect of Tenant’s financial statements that Tenant designates to Landlord
as confidential except (1) to Landlord’s Mortgagee or prospective mortgagees or
purchasers of the Building, (2) in litigation between Landlord and Tenant,
and/or (3) if required by court order. Tenant shall not be required to deliver
the financial statements required under this Section 25(r) more than once in any
12-month period unless requested by Landlord’s Mortgagee or a prospective buyer
or lender of the Building or an Event of Default occurs.

(s) Landlord’s Fees. Whenever Tenant requests Landlord to take any action not
required of it hereunder or give any consent required or permitted under this
Lease, Tenant will reimburse Landlord for Landlord’s reasonable, out-of-pocket
costs payable to third parties and incurred by Landlord in reviewing the
proposed action or consent, including reasonable attorneys’, engineers’ or
architects’ fees, within 30 days after Landlord’s delivery to Tenant of a
statement of such costs. Tenant will be obligated to make such reimbursement
without regard to whether Landlord consents to any such proposed action.

(t) Attorneys’ Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein, shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

(u) Telecommunications. Tenant and its telecommunications companies, including
local exchange telecommunications companies and alternative access vendor
services companies, shall have no right of access to and within the Building,
for the installation and operation of telecommunications systems, including
voice, video, data, Internet, and any other services provided over wire, fiber
optic, microwave, wireless, and any other transmission systems
(“Telecommunications Services”), for part or all of Tenant’s telecommunications
within the

 

-22-



--------------------------------------------------------------------------------

Building and from the Building to any other location without Landlord’s prior
written consent. All providers of Telecommunications Services shall be required
to comply with the rules and regulations of the Building, applicable Laws and
Landlord’s policies and practices for the Building. Tenant acknowledges that
Landlord shall not be required to provide or arrange for any Telecommunications
Services and that Landlord shall have no liability to any Tenant Party in
connection with the installation, operation or maintenance of Telecommunications
Services or any equipment or facilities relating thereto. Tenant, at its cost
and for its own account, shall be solely responsible for obtaining all
Telecommunications Services.

(v) Confidentiality. Tenant acknowledges that the terms and conditions of this
Lease are to remain confidential for Landlord’s benefit, and may not be
disclosed by Tenant to anyone, by any manner or means, directly or indirectly,
without Landlord’s prior written consent; however, Tenant may disclose the terms
and conditions of this Lease if required by Law (including any disclosure
required by the filing requirements of the Securities and Exchange Commission)
or court order, and to its attorneys, accountants, employees and existing or
prospective financial partners provided same are advised by Tenant of the
confidential nature of such terms and conditions and agree to maintain the
confidentiality thereof (in each case, prior to disclosure). Tenant shall be
liable for any disclosures made in violation of this Section by Tenant or by any
entity or individual to whom the terms of and conditions of this Lease were
disclosed or made available by Tenant. The consent by Landlord to any
disclosures shall not be deemed to be a waiver on the part of Landlord of any
prohibition against any future disclosure.

(w) Authority. Tenant (if a corporation, partnership or other business entity)
hereby represents and warrants to Landlord that Tenant is a duly formed and
existing entity qualified to do business in the state in which the Premises are
located, that Tenant has full right and authority to execute and deliver this
Lease, and that each person signing on behalf of Tenant is authorized to do so.
Landlord hereby represents and warrants to Tenant that Landlord is a duly formed
and existing entity qualified to do business in the state in which the Premises
are located, that Landlord has full right and authority to execute and deliver
this Lease, and that each person signing on behalf of Landlord is authorized to
do so.

(x) Hazardous Materials. The term “Hazardous Materials” means any substance,
material, or waste which is now or hereafter classified or considered to be
hazardous, toxic, or dangerous under any Law relating to pollution or the
protection or regulation of human health, natural resources or the environment,
or poses or threatens to pose a hazard to the health or safety of persons on the
Premises or in the Project. Tenant shall not use, generate, store, or dispose
of, or permit the use, generation, storage or disposal of Hazardous Materials on
or about the Premises or the Project except in a manner and quantity necessary
for the ordinary performance of Tenant’s business, and then in compliance with
all Laws. If Tenant breaches its obligations under this Section 25(x), Landlord
may immediately take any and all action reasonably appropriate to remedy the
same, including taking all appropriate action to clean up or remediate any
contamination resulting from Tenant’s use, generation, storage or disposal of
Hazardous Materials. Notwithstanding Landlord’s indemnity contained in
Section 11(d), Tenant shall defend, indemnify, and hold harmless Landlord and
its representatives and agents from and against any and all claims, demands,
liabilities, causes of action, suits, judgments, damages and expenses (including
reasonable attorneys’ fees and cost of clean up and remediation) arising from
Tenant’s failure to comply with the provisions of this Section 25(x). This
indemnity provision shall survive termination or expiration of this Lease.
Tenant shall comply with the operations and maintenance program for the Complex,
a copy of which is available at the management office for the Complex.

(y) List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.

 

Exhibit A -   Outline of Premises Exhibit B -   Description of the Land Exhibit
C -   Rules and Regulations Exhibit D -   Tenant Finish-Work Exhibit E -   Form
of Confirmation of Commencement Date Letter Exhibit F -   Form of Tenant
Estoppel Certificate Exhibit G -   Form of Offer Notice

 

-23-



--------------------------------------------------------------------------------

(z) Prohibited Persons and Transactions. Tenant represents and warrants that
neither Tenant nor any of its affiliates, nor any of their respective partners,
members, shareholders or other equity owners, and, to Tenant’s actual knowledge,
none of their respective employees, officers or directors is a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and will not Transfer this Lease to, contract
with or otherwise engage in any dealings or transactions or be otherwise
associated with such persons or entities. Notwithstanding the foregoing, Tenant
makes no representation or warranty with respect to any of Tenant’s or Tenant’s
affiliates’ shareholders if Tenant or Tenant’s affiliate is a publicly traded
corporation.

(aa) Parking. Tenant shall be entitled to 170 undesignated parking spaces, at no
charge by Landlord during the initial Term, in the parking area associated with
the Building (the “Parking Area”) during the Term subject to such terms,
conditions and regulations as are from time to time applicable to patrons of the
Parking Area. Tenant shall be responsible for payment of any governmental
charges and/or taxes in connection with such parking spaces.

Tenant shall at all times comply with all Laws respecting the use of the Parking
Area. Landlord reserves the right to adopt, modify, and enforce reasonable rules
and regulations governing the use of the Parking Area from time to time.
Landlord may refuse to permit any person who violates such rules and regulations
to park in the Parking Area, and any violation of the rules and regulations
shall subject the car to removal from the Parking Area.

The parking spaces provided hereunder shall be provided on an unreserved,
“first-come, first served” basis. Landlord shall not be responsible for
enforcing Tenant’s parking rights against any third parties.

All motor vehicles (including all contents thereof) shall be parked in the
Parking Area at the sole risk of Tenant and each other Tenant Party, it being
expressly agreed and understood Landlord has no duty to insure any of said motor
vehicles (including the contents thereof), and Landlord is not responsible for
the protection and security of such vehicles. Notwithstanding anything to the
contrary contained in this Lease, Landlord shall have no liability whatsoever
for any property damage or loss which might occur on the Parking Area or as a
result of or in connection with the parking of motor vehicles in any of the
parking spaces.

26. Renewal Option. Provided no Event of Default exists and Tenant is occupying
at least 75% of the Premises at the time of such election, Tenant may renew this
Lease for two additional periods of five years each, by delivering written
notice of the exercise thereof to Landlord not earlier than 12 months nor later
than 9 months before the expiration of the Term. The Basic Rent payable for each
month during the applicable extended Term shall be the prevailing rental rate
(the “Prevailing Rental Rate”), at the commencement of such extended Term, for
renewals of space in the Complex or in comparable buildings in the vicinity of
the Complex of equivalent quality, size, utility and location, with the length
of the extended Term and the credit standing of Tenant to be taken into account,
provided however, in no event shall the Prevailing Rental Rate be less than the
Basic Rent payable during the month immediately preceding the commencement of
the applicable extended Term. Within 30 days after receipt of Tenant’s notice to
renew, Landlord shall deliver to Tenant written notice of the Prevailing Rental
Rate and shall advise Tenant of the required adjustment to Basic Rent, if any,
and the other terms and conditions offered. If Tenant disagrees with Landlord’s
determination of the Prevailing Rental Rate, then Tenant may, but only within
twenty (20) days after receipt of Landlord’s notice, require by written notice
to Landlord that the determination of the Prevailing Rental Rate be made by
brokers, taking into account the requirements of this Section 26; provided that
Tenant’s failure to deliver such notice within such 20-day period shall be
deemed to be Tenant’s acceptance of Landlord’s determination of the Prevailing
Rental Rate. If Tenant timely delivers such notice, then, within 10 days after
such delivery, each party shall select one qualified commercial real estate
broker with at least 10 years experience in appraising property and buildings in
the city or submarket in which the Premises are located. If Landlord or Tenant
fails to select its broker within such 10-day period, then Landlord or Tenant
may petition the then presiding judge of the Superior Court of the State of
California for Santa Clara County to appoint such broker, subject to the
criteria set forth in this Section 26, or if he or she refuses to act, either
party may petition any judge having jurisdiction over Landlord and Tenant to
appoint such broker. Each broker shall deliver its written determination of the
Prevailing

 

-24-



--------------------------------------------------------------------------------

Rental Rate, taking into account the requirements of this Section 26, to the
other broker within 20 days after such broker’s retention. In the event the
determinations of the two brokers differ and, after good faith efforts over the
succeeding 20 day period, they cannot mutually agree, the brokers shall, within
10 days thereafter, appoint a neutral third broker with the qualifications
specified above and deliver their respective determinations to such third
broker. If the two brokers fail to select the third broker within such 10-day
period, then Landlord or Tenant may petition the then presiding judge of the
Superior Court of the State of California for Santa Clara County to appoint such
broker subject to the criteria set forth in this Section 26, or if he or she
refuses to act, either party may petition any judge having jurisdiction over the
Landlord and Tenant to appoint such broker. Within 5 days after its appointment,
the third broker shall choose either the determination of Landlord’s broker or
Tenant’s broker and such choice of the third broker shall be final and binding
on Landlord and Tenant. Each party shall pay the costs of its real estate
broker. The parties shall equally share the costs of any third broker. Following
the determination of the Prevailing Rental Rate, Landlord and Tenant shall
execute an amendment to this Lease extending the Term on the same terms provided
in this Lease, except as follows:

(i) Basic Rent shall be adjusted to the Prevailing Rental Rate;

(ii) Tenant shall have no further renewal option except as expressly provided in
this Lease; and

(iii) Landlord shall lease to Tenant the Premises in their then-current
condition, and Landlord shall not provide to Tenant any allowances (e.g., moving
allowance, construction allowance, and the like) or other tenant inducements
except as specifically provided in Landlord’s notice.

Tenant’s rights under this Section 26 shall terminate if (i) this Lease or
Tenant’s right to possession of the Premises is terminated, (ii) Tenant assigns
any of its interest in this Lease or sublets more than 25% of the Premises to
other than a Permitted Transferee, (iii) Tenant fails to timely exercise its
option under this Section 26, time being of the essence with respect to Tenant’s
exercise thereof, or (iv) based on Tenant’s financial statements audited by a
national independent certified public accounting firm (which shall be furnished
by Tenant within ten (10) days following Landlord’s request), Tenant’s then net
worth is less than fifty (50%) of Tenant’s net worth as of the date of this
Lease.

27. Right of First Offer. Subject to then-existing renewal or expansion rights
or options of other tenants, and provided no Event of Default then exists,
Landlord shall, prior to offering the same to any party (other than the
then-current tenant or occupant therein), first offer to lease to Tenant the
space in the buildings commonly known as 909 Hermosa Court and 884 Hermosa Court
(the “Offer Space”) in an “AS-IS” condition; such offer shall be in writing,
shall be given no earlier than 4 months prior to the expiration or earlier
termination of the current lease for the 909 Hermosa Court Offer Space, and 6
months prior to the expiration or earlier termination of the current lease for
the 884 Hermosa Court Offer Space, if any (it being understood that there shall
be no such time limitation with respect to space that is not currently leased
and that such offer may be given at any time with respect to such space) and
specify the lease terms for the Offer Space, including the rent to be paid for
the Offer Space, the term of the lease for the Offer Space and the date on which
the Offer Space shall be included in the Premises (the “Offer Notice”). The
Offer Notice shall be substantially similar to the Offer Notice attached to this
Lease as Exhibit G. Tenant shall notify Landlord in writing whether Tenant
elects to lease the entire Offer Space on the terms set forth in the Offer
Notice within ten (10) days after Landlord delivers to Tenant the Offer Notice.
If Tenant timely elects to lease the Offer Space, then Landlord and Tenant shall
execute an amendment to this Lease, effective as of the date the Offer Space is
to be included in the Premises, on the terms set forth in the Offer Notice and,
to the extent not inconsistent with the Offer Notice terms, the terms of this
Lease; however, Tenant shall accept the Offer Space in an “AS-IS” condition and
Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements except as
specifically provided in the Offer Notice. Notwithstanding the foregoing, if
prior to Landlord’s delivery to Tenant of the Offer Notice, Landlord has
received an offer to lease all or part of the Offer Space from a third party (a
“Third Party Offer”) and such Third Party Offer includes space in excess of the
Offer Space, Tenant must exercise its rights hereunder, if at all, as to all of
the space contained in the Third Party Offer.

If Tenant fails or is unable to timely exercise its right hereunder, then such
right shall lapse (except as expressly provided in this sentence), time being of
the essence with respect to the exercise thereof (it being understood that
Tenant’s right hereunder is a one-time right only as to each Offer Space (except
as expressly

 

-25-



--------------------------------------------------------------------------------

provided in this sentence)), and Landlord may lease all or a portion of the
Offer Space to third parties on such terms as Landlord may elect, provided
however, if Landlord reduces the Basic Rent by more than ten percent (10%),
Landlord shall re-offer the Offer Space to Tenant on the revised terms and
Tenant shall have five (5) days in which to notify Landlord that Tenant elects
to lease the Offer Space on such revised terms. Tenant may not exercise its
rights under this Section 27 if an Event of Default exists or Tenant and/or
Permitted Transferee is not then occupying the entire Premises. For purposes
hereof, if an Offer Notice is delivered for less than all of the Offer Space but
such notice provides for an expansion, right of first refusal, or other
preferential right to lease some of the remaining portion of the Offer Space,
then such remaining portion of the Offer Space shall thereafter be excluded from
the provisions of this Section 27. Landlord shall pay a market commission to
Tenant’s broker described in Section 25(d) with respect to any space leased by
Tenant under this Section 27 provided Tenant then acknowledges such broker as
Tenant’s exclusive agent, and Tenant and Landlord shall each indemnify the other
against all costs, expenses, attorneys’ fees, and other liability for
commissions or other compensation claimed by any broker or agent other than such
Tenant’s broker claiming the same by, through, or under the indemnifying party.

Tenant’s rights under this Section 27 shall terminate if (a) this Lease or
Tenant’s right to possession of the Premises is terminated, or (b) Tenant
assigns any of its interest in this Lease or sublets any portion of the Premises
to other than a Permitted Transferee.

 

-26-



--------------------------------------------------------------------------------

LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANT’S OBLIGATION
TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT
ABATEMENT, DEMAND, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD
OF ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

This Lease is executed on the respective dates set forth below, but for
reference purposes, this Lease shall be dated as of the date first above
written. If the execution date is left blank, this Lease shall be deemed
executed as of the date first written above.

 

LANDLORD:   W2005 RPS REALTY, L.L.C., a Delaware limited liability company   By:
 

/s/ Nancy M. Haag

  Name:   Nancy M. Haag   Title:   Assistant Vice President   Execution Date:
7-3-07 TENANT:   RIVERBED TECHNOLOGY, INC., a Delaware corporation   By:  

/s/ Randy S. Gottfried

  Name:   Randy S. Gottfried   Title:   Chief Financial Officer   Execution
Date: 7/2/07

 

-27-



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF PREMISES

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

DESCRIPTION OF THE LAND

All of Parcel “A”, as shown upon that certain Map entitled, “Parcel Map being
all of Parcel 1, as shown on that certain ‘Parcel Map’ recorded in Book 394 of
Maps, at Page 56, Santa Clara County Records”, which Map was filed for record in
the office of the Recorder of the County of Santa Clara, State of California, on
May 22, 1978 in Book 418 of Maps, at Page 46.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

RULES AND REGULATIONS

The following rules and regulations shall apply to the Premises, the Building,
the parking area associated therewith, and the appurtenances thereto:

1. Sidewalks, doorways, vestibules, halls, stairways, and other similar areas
shall not be obstructed by tenants or used by any tenant for purposes other than
ingress and egress to and from their respective leased premises and for going
from one to another part of the Building.

2. Plumbing, fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or deposited therein. Damage resulting to any such fixtures or
appliances from misuse by a tenant or its agents, employees or invitees, shall
be paid by such tenant.

3. No signs, advertisements or notices (other than those that are not visible
outside the Premises) shall be painted or affixed on or to any windows or doors
or other part of the Building without the prior written consent of Landlord. No
nails, hooks or screws (other than those which are necessary to hang paintings,
prints, pictures, or other similar items on the Premises’ interior walls) shall
be driven or inserted in any part of the Building except by Building maintenance
personnel. No draperies, curtains, blinds, shades, screens or other devices
shall be hung at or used in connection with any window or exterior door or doors
of the Premises. No awning shall be permitted on any part of the Premises.
Tenant shall not place anything against or near glass partitions or doors, or
windows which might appear unsightly from outside the Premises.

4. Landlord shall provide all door locks in each tenant’s leased premises, at
the cost of such tenant, and no tenant shall place any additional door locks in
its leased premises without Landlord’s prior written consent. Landlord shall
furnish to each tenant a reasonable number of keys to such tenant’s leased
premises, at such tenant’s cost, and no tenant shall make a duplicate thereof.

5. Each tenant assumes all risks of and shall be liable for all damage to
articles moved in and out of the Building and injury to persons or public
engaged or not engaged in such movement, including equipment, property and
personnel of Landlord if damaged or injured as a result of acts in connection
with the foregoing.

6. Landlord may prescribe weight limitations and determine the locations for
safes and other heavy equipment or items, which shall in all cases be placed in
the Building so as to distribute weight in a manner acceptable to Landlord which
may include the use of such supporting devices as Landlord may require. All
damages to the Building caused by the installation or removal of any property of
a tenant, or done by a tenant’s property while in the Building, shall be
repaired at the expense of such tenant.

7. Tenant shall not use or keep in the Premises any toxic or hazardous
materials, or any kerosene, gasoline or inflammable or combustible fluid or
material other than those limited quantities necessary for the operation or
maintenance of office equipment or contained in ordinary office and cleaning
supplies and otherwise in compliance with Laws. Tenant shall not use or permit
to be used in the Premises any foul or noxious gas or substance, or permit or
allow the Premises to be occupied or used in a manner offensive or objectionable
to Landlord or other occupants of the Building or Complex by reason of improper,
objectionable or unpleasant noise, odors, or vibrations.

8. No birds or animals (other than seeing-eye dogs) shall be brought into or
kept in, on or about any tenant’s leased premises. No portion of any tenant’s
leased premises shall at any time be used or occupied as sleeping or lodging
quarters.

9. Tenant shall keep its leased premises neat and clean.

10. Tenant shall not make or permit any vibration or improper, objectionable or
unpleasant noises or odors in the Building or otherwise interfere in any way
with other tenants or persons having business with them.

 

C-1



--------------------------------------------------------------------------------

11. No tenant shall use or keep in the Building any flammable or explosive fluid
or substance (other than typical office supplies [e.g., photocopier toner] used
in compliance with all Laws).

12. Landlord will not be responsible for lost or stolen personal property, money
or jewelry from tenant’s leased premises or public or common areas regardless of
whether such loss occurs when the area is locked against entry or not.

13. Tenant shall not conduct any activity on or about the Premises or Building
which will draw pickets, demonstrators, or the like.

14. All vehicles are to be currently licensed, in good operating condition,
parked for business purposes having to do with Tenant’s business operated in the
Premises, parked within designated parking spaces, one vehicle to each space. No
vehicle shall be parked as a “billboard” vehicle in the parking lot. Any vehicle
parked improperly may be towed away. Tenant, Tenant’s agents, employees, vendors
and customers who do not operate or park their vehicles as required shall
subject the vehicle to being towed at the expense of the owner or driver. Tenant
shall indemnify, hold and save harmless Landlord of any liability arising from
the towing or booting of any vehicles belonging to a Tenant Party.

15. Tenant will not permit any Tenant Party to bring onto the Project any
handgun, firearm or other weapons of any kind, illegal drugs or, unless
expressly permitted by Landlord in writing, alcoholic beverages.

16. Tenant shall not permit its employees, invitees or guests to smoke in the
Premises or in any other area shared in common with other tenants in the
Building, or permit its employees, invitees, or guests to loiter at the Building
entrances for the purposes of smoking. Landlord may, but shall not be required
to, designate an area for smoking outside the Building.

17. Landlord may waive any one or more of these rules and regulations for the
benefit of Tenant or any other tenant, but no waiver by Landlord shall be
construed as a waiver of the rules and regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing the rules and
regulations against any or all of other tenants.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

TENANT FINISH WORK

1. Acceptance of Premises. Except as set forth in this Exhibit, Tenant accepts
the Premises in their “AS-IS” condition on the date that this Lease is entered
into.

2. Space Plans.

(a) Preparation and Delivery. On or before the forty-fifth (45th) day following
the date of this Lease, Tenant shall deliver to Landlord a space plan prepared
by a design consultant reasonably acceptable to Landlord (the “Architect”)
depicting improvements to be installed in the Premises (the “Space Plans”).

(b) Approval Process. Landlord shall notify Tenant whether it approves of the
submitted Space Plans within five business days after Tenant’s submission
thereof. If Landlord disapproves of such Space Plans, then Landlord shall notify
Tenant thereof specifying in reasonable detail the reasons for such disapproval,
in which case Tenant shall, within ten (10) business days after such notice,
revise such Space Plans in accordance with Landlord’s objections and submit the
revised Space Plans to Landlord for its review and approval. Landlord shall
notify Tenant in writing whether it approves of the resubmitted Space Plans
within three business days after its receipt thereof. This process shall be
repeated until the Space Plans have been finally approved by Landlord and
Tenant.

3. Working Drawings.

(a) Preparation and Delivery. On or before the fourteenth (14th) business day
following the date on which the Space Plans are approved by Landlord and Tenant,
Tenant shall provide to Landlord for its approval final working drawings
prepared by the Architect of all improvements that Tenant proposes to install in
the Premises; such working drawings shall include the partition layout, ceiling
plan, electrical outlets and switches, telephone outlets, drawings for any
modifications to the mechanical and plumbing systems of the Building, and
detailed plans and specifications for the construction of the improvements
called for under this Exhibit in accordance with all applicable Laws.

(b) Approval Process. Landlord shall notify Tenant whether it approves of the
submitted working drawings within ten business days after Tenant’s submission
thereof. If Landlord disapproves of such working drawings, then Landlord shall
notify Tenant thereof specifying in reasonable detail the reasons for such
disapproval, in which case Tenant shall, within three business days after such
notice, revise such working drawings in accordance with Landlord’s objections
and submit the revised working drawings to Landlord for its review and approval.
Landlord shall notify Tenant in writing whether it approves of the resubmitted
working drawings within five business days after its receipt thereof. This
process shall be repeated until the working drawings have been finally approved
by Tenant and Landlord.

(c) Landlord’s Approval; Performance of Work. If any of Tenant’s proposed
construction work will affect the Building’s Structure or the Building’s
Systems, then the working drawings pertaining thereto must be approved by the
Building’s engineer of record. Landlord’s approval of such working drawings
shall not be unreasonably withheld, provided that (1) they comply with all Laws,
(2) the improvements depicted thereon do not adversely affect (in the reasonable
discretion of Landlord) the Building’s Structure or the Building’s Systems
(including the Building’s restrooms or mechanical rooms), or the exterior
appearance of the Building, (3) such working drawings are sufficiently detailed
to allow construction of the improvements in a good and workmanlike manner, and
(4) the improvements depicted thereon conform to the rules and regulations
promulgated from time to time by Landlord for the construction of tenant
improvements. As used herein, “Working Drawings” means the final working
drawings approved by Landlord, as amended from time to time by any approved
changes thereto, and “Work” means all improvements to be constructed in
accordance with and as indicated on the Working Drawings, together with any work
required by governmental authorities to be made to other areas of the Complex as
a result of the improvements indicated by the Working Drawings. Landlord’s
approval of the Working Drawings shall not be a representation or warranty of
Landlord that such drawings are adequate for any use or

 

D-1



--------------------------------------------------------------------------------

comply with any Law, but shall merely be the consent of Landlord thereto. Tenant
shall, at Landlord’s request, sign the Working Drawings to evidence its review
and approval thereof. After the Working Drawings have been approved, Tenant
shall cause the Work to be performed in accordance with the Working Drawings.

4. Contractors; Performance of Work. The Work shall be performed only by
licensed contractors and subcontractors approved in writing by Landlord, which
approval shall not be unreasonably withheld. All contractors and subcontractors
shall be required to procure and maintain insurance against such risks, in such
amounts, and with such companies as Landlord may reasonably require.
Certificates of such insurance, with paid receipts therefor, must be received by
Landlord before the Work is commenced. The Work shall be performed in a good and
workmanlike manner free of defects, shall conform strictly with the Working
Drawings, and shall be performed in such a manner and at such times as not to
interfere with or delay Landlord’s other contractors, the operation of the
Complex, and the occupancy thereof by other tenants. All contractors and
subcontractors shall contact Landlord and schedule time periods during which
they may use Building facilities in connection with the Work (e.g., electricity,
etc.).

5. Construction Contracts. Tenant shall enter into a construction contract with
a general contractor selected by Tenant and approved by Landlord (which approval
shall not be unreasonably withheld) in a form acceptable to Tenant’s
representative for the Work, which shall comply with the provisions of this
Section 5 and provide for, among other things, (1) a one-year warranty for all
defective Work; (2) a requirement that Tenant’s Contractor maintain general
commercial liability insurance of not less than a combined single limit of
$5,000,000, naming Landlord, Landlord’s property management company, Landlord’s
asset management company, Landlord’s Mortgagee, Tenant, and each of their
respective Affiliates as additional insureds; (3) a requirement that the
contractor perform the Work in accordance with the Space Plans and the Working
Drawings and in a good and workmanlike manner; and (4) a requirement that the
contractor is responsible for daily cleanup work and final clean up (including
removal of debris) (collectively, the “Approval Criteria”).

6. Change Orders. Tenant may initiate changes in the Work. Each such change must
receive the prior written approval of Landlord, such approval not to be
unreasonably withheld or delayed; however, if such requested change would
adversely affect (in the reasonable discretion of Landlord) (a) the Building’s
Structure or the Building’s Systems (including the Building’s restrooms or
mechanical rooms), or (b) the exterior appearance of the Building, Landlord may
withhold its consent in its sole and absolute discretion. Tenant shall, upon
completion of the Work, furnish Landlord with an accurate architectural
“as-built” plan of the Work as constructed, which plan shall be incorporated
into this Exhibit D by this reference for all purposes. If Tenant requests any
changes to the Work described in the Space Plans or the Working Drawings, then
such increased costs and any additional design costs incurred in connection
therewith as the result of any such change shall be added to the Total
Construction Costs.

7. Definitions. As used herein “Substantial Completion,” “Substantially
Completed,” and any derivations thereof mean the Work in the Premises is
substantially completed (as reasonably determined by Landlord) in accordance
with the Working Drawings and the City of Sunnyvale has issued a certificate of
occupancy or similar approval allowing Tenant to legally occupy the Premises.
Substantial Completion shall have occurred even though minor “punch list”
details of construction, decoration and mechanical adjustments remain to be
completed.

8. Walk-Through; Punchlist. When Tenant considers the Work in the Premises to be
Substantially Completed, Tenant will notify Landlord and within three business
days thereafter, Landlord’s representative and Tenant’s representative shall
conduct a walk-through of the Premises and identify any necessary touch-up work,
repairs and minor completion items that are necessary for final completion of
the Work. Tenant shall cause the contractor performing the Work to diligently
prosecute to completion all such punchlist items.

9. Excess Costs. The entire cost of performing the Work (including design of and
space planning for the Work and preparation of the Working Drawings and the
final “as-built” plan of the Work, costs of construction labor and materials,
electrical and other utility usage during construction, janitorial services,
general tenant signage, related taxes and insurance costs, licenses, permits,
certifications, surveys and other approvals required by Law, and the
construction supervision fee referenced in Section 11 of this Exhibit, all of
which costs are herein collectively called the “Total Construction Costs”) in
excess of the “Construction Allowance” (as hereinafter defined) shall be paid by
Tenant. Upon approval of the Working Drawings and selection of a contractor,
Tenant shall promptly execute a work order agreement which identifies such
drawings and itemizes the Total Construction Costs and sets forth the
Construction Allowance.

 

D-2



--------------------------------------------------------------------------------

10. Construction Allowance. Landlord shall provide to Tenant a construction
allowance not to exceed $687,345.00 (the “Construction Allowance”) to be applied
toward the Total Construction Costs, as adjusted for any changes to the Work,
provided however, if following Substantial Completion of the Work, Total
Construction Costs are less than the Construction Allowance, Tenant may use up
to $229,115.00 of any remaining balance of the Construction Allowance to
reimburse Tenant for Tenant’s costs of furniture, fixtures and equipment and
data and communications cabling upon Tenant furnishing Landlord with
satisfactory evidence of such costs and Tenant’s payment thereof. In addition to
the Construction Allowance, Landlord will also reimburse to Tenant an amount not
to exceed $2,291.15 for the costs of a “test fit” of the Premises upon Tenant
furnishing Landlord with satisfactory evidence of such costs and Tenant’s
payment thereof (the “Test Fit Payment”). No advance of the Construction
Allowance shall be made by Landlord until Tenant has first paid to the
contractor from its own funds (and provided reasonable evidence thereof to
Landlord) the anticipated amount by which the projected Total Construction Costs
exceed the amount of the Construction Allowance. Thereafter, Landlord shall pay
to Tenant the Construction Allowance in multiple disbursements (but not more
than once in any calendar month) following the receipt by Landlord of the
following items: (a) a request for payment, (b) final or partial lien waivers,
as the case may be, from all persons performing work or supplying or fabricating
materials for the Work, fully executed, acknowledged and in recordable form, and
(c) the Architect’s certification that the Work for which reimbursement has been
requested has been finally completed, including (with respect to the last
application for payment only) any punch-list items, on the appropriate AIA form
or another form approved by Landlord, and, with respect to the disbursement of
the last 20% of the Construction Allowance: (1) the permanent certificate of
occupancy issued for the Premises, (2) Tenant’s occupancy of the Premises, and
(3) delivery of the architectural “as-built” plan for the Work as constructed
(and as set forth above) to Landlord’s construction representative (set forth
below) (collectively, a “Completed Application for Payment”). Landlord shall pay
the amount requested in the applicable Completed Application for Payment to
Tenant within 30 days following Tenant’s submission of the Completed Application
for Payment. If, however, the Completed Application for Payment is incomplete or
incorrect, Landlord’s payment of such request shall be deferred until 30 days
following Landlord’s receipt of the Completed Application for Payment.
Notwithstanding anything to the contrary contained in this Exhibit, Landlord
shall not be obligated to make any disbursement of the Construction Allowance
during the pendency of any of the following: (A) Landlord has received written
notice of any unpaid claims relating to any portion of the Work or materials in
connection therewith, other than claims which will be paid in full from such
disbursement, (B) there is an unbonded lien outstanding against the Complex, the
Premises or Tenant’s interest therein by reason of work done, or claimed to have
been done, or materials supplied or specifically fabricated, or claimed to have
been supplied or specifically fabricated, to or for Tenant or the Premises,
(C) the conditions to the advance of the Construction Allowance are not
satisfied, or (D) an Event of Default by Tenant exists. The Construction
Allowance must be used (that is, the Work must be fully complete and the
Construction Allowance disbursed) and the Test Fit Payment disbursed within six
months following the Commencement Date or shall be deemed forfeited with no
further obligation by Landlord with respect thereto.

11. Construction Management. Landlord or its Affiliate or agent shall supervise
the Work and coordinate the relationship between the Work, the Building and the
Building’s Systems. In consideration for Landlord’s construction supervision
services, Tenant shall pay to Landlord a construction supervision fee equal to
$15,000.

12. Construction Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:

 

Landlord’s Representative:   Melissa Darnell     c/o CB Richard Ellis     225 W.
Santa Clara Street, Suite 1050     San Jose, California 95113     Telephone:
408-453-7416     Telecopy: 408-437-3170  

 

D-3



--------------------------------------------------------------------------------

Tenant’s Representative:   Steve Hirai     c/o Riverbed Technology, Inc.     199
Fremont Street     San Francisco, California 94105     Telephone: 415-344-4668  
  Telecopy: 415-344-4425  

13. Miscellaneous. To the extent not inconsistent with this Exhibit, Sections
8(a) and 21 of the Lease shall govern the performance of the Work and Landlord’s
and Tenant’s respective rights and obligations regarding the improvements
installed pursuant thereto.

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

CONFIRMATION OF COMMENCEMENT DATE

                    , 200  

 

 

 

 

 

 

 

 

 

  Re: Lease Agreement (the “Lease”) dated                     , 200  , between
W2005 RPS REALTY, L.L.C., a Delaware limited liability company (“Landlord”), and
RIVERBED TECHNOLOGY, INC., a Delaware corporation (“Tenant”). Capitalized terms
used herein but not defined shall be given the meanings assigned to them in the
Lease.

Ladies and Gentlemen:

Landlord and Tenant agree as follows:

1. Condition of Premises. Tenant has accepted possession of the Premises
pursuant to the Lease. Any improvements required by the terms of the Lease to be
made by Landlord have been completed to the full and complete satisfaction of
Tenant in all respects and Landlord has fulfilled all of its duties under the
Lease with respect to such initial tenant improvements. Furthermore, Tenant
acknowledges that the Premises are suitable for the Permitted Use.

2. Commencement Date. The Commencement Date of the Lease is
                    , 200  .

3. Expiration Date. The Term is scheduled to expire on the last day of the
    th full calendar month of the Term, which date is                     ,
200  .

4. Contact Person. Tenant’s contact person in the Premises is:

 

 

     

 

     

 

      Attention:  

 

      Telephone:           -    -               Telecopy:  
        -    -              

5. Ratification. Landlord and Tenant hereby ratifies and confirms their
respective obligations under the Lease.

6. Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns. If any inconsistency exists or
arises between the terms of this letter and the terms of the Lease, the terms of
this letter shall prevail. This letter shall be governed by the laws of the
state in which the Premises are located.

Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.

 

E-1



--------------------------------------------------------------------------------

Sincerely, [PROPERTY MANAGEMENT COMPANY SIGNATURE BLOCK], on behalf of Landlord
By:  

 

Name:  

 

Title:  

 

 

Agreed and accepted:

[TENANT’S SIGNATURE BLOCK], a                     

By:

 

 

Name:

 

 

Title:

 

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF TENANT ESTOPPEL CERTIFICATE

The undersigned is the Tenant under the Lease (defined below) between
                                        , a
                                        , as Landlord, and the undersigned as
Tenant, for the Premises on the                      floor(s) of the office
building located at                                          ,
                     and commonly known as
                                        , and hereby certifies as follows:

1. The Lease consists of the original Lease Agreement dated as of
                    , 200   between Tenant and Landlord[‘s
predecessor-in-interest] and the following amendments or modifications thereto
(if none, please state “none”):

 

 

 

 

The documents listed above are herein collectively referred to as the “Lease”
and represent the entire agreement between the parties with respect to the
Premises. All capitalized terms used herein but not defined shall be given the
meaning assigned to them in the Lease.

2. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Section 1 above.

3. The Term commenced on                                         , 200   and the
Term expires, excluding any renewal options, on
                                        , 200  , and Tenant has no option to
purchase all or any part of the Premises or the Building or, except as expressly
set forth in the Lease, any option to terminate or cancel the Lease.

4. Tenant currently occupies the Premises described in the Lease and Tenant has
not transferred, assigned, or sublet any portion of the Premises nor entered
into any license or concession agreements with respect thereto except as follows
(if none, please state “none”):

 

 

 

 

5. All monthly installments of Basic Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
                    . The current monthly installment of Basic Rent is
$                    .

6. All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder. In addition, Tenant has not delivered any notice to Landlord
regarding a default by Landlord thereunder.

7. As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned’s actual knowledge, claims or any basis for a claim, that the
undersigned has against Landlord and to the undersigned’s actual knowledge, no
event has occurred and no condition exists, which, with the giving of notice or
the passage of time, or both, will constitute a default under the Lease. The
foregoing will not preclude Tenant from exercising any unexpired inspection
rights in accordance with and subject to Tenant’s compliance with
Section 4(b)(6) of the Lease.

8. No rental has been paid more than 30 days in advance and no security deposit
has been delivered to Landlord except as provided in the Lease.

 

F-1



--------------------------------------------------------------------------------

9. If Tenant is a corporation, partnership or other business entity, each
individual executing this Estoppel Certificate on behalf of Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the state in which the Premises are located and that
Tenant has full right and authority to execute and deliver this Estoppel
Certificate and that each person signing on behalf of Tenant is authorized to do
so.

10. There are no actions pending against Tenant under any bankruptcy or similar
laws of the United States or any state.

11. Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.

12. All tenant improvement work to be performed by Landlord under the Lease has
been completed in accordance with the Lease and has been accepted by the
undersigned and all reimbursements and allowances due to the undersigned under
the Lease in connection with any tenant improvement work have been paid in full.

Tenant acknowledges that this Estoppel Certificate may be delivered to Landlord,
Landlord’s Mortgagee or to a prospective mortgagee or prospective purchaser, and
their respective successors and assigns, and acknowledges that Landlord,
Landlord’s Mortgagee and/or such prospective mortgagee or prospective purchaser
will be relying upon the statements contained herein in disbursing loan advances
or making a new loan or acquiring the property of which the Premises are a part
and that receipt by it of this certificate is a condition of disbursing loan
advances or making such loan or acquiring such property.

Executed as of                                         , 200  .

 

TENANT:                                                                  , a
                                              By:  

 

    Name:  

 

    Title:  

 

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF OFFER NOTICE

[Insert Date of Notice]

BY TELECOPY AND FEDERAL EXPRESS

 

 

 

 

 

 

 

 

  Re: Lease dated                      (the “Lease”) between
                        , a                      (“Landlord”), and
                                                             , a
                         (“Tenant”). Capitalized terms used herein but not
defined shall be given the meanings assigned to them in the Lease.

Ladies and Gentlemen:

Pursuant to the Right of First Offer set forth in the Lease, enclosed please
find an Offer Notice on             . The basic terms and conditions are as
follows:

 

LOCATION:  

 

SIZE:                        rentable square feet BASIC RENT RATE:   $
             per month TERM:  

 

IMPROVEMENTS:  

 

COMMENCEMENT:  

 

PARKING TERMS:  

 

OTHER MATERIAL TERMS:  

 

Under the terms of the Right of First Offer, you must exercise your rights, if
at all, as to the Offer Space described in this Offer Notice within ten
(10) days after Landlord delivers such Offer Notice. Accordingly, you have until
5:00 p.m. Pacific time on                             , 200  , to exercise your
rights under the Right of First Offer and accept the terms as contained herein,
failing which your rights under the Right of First Offer shall terminate and
Landlord shall be free to lease the Offer Space to any third party. If possible,
any earlier response would be appreciated. Please note that your acceptance of
this Offer Notice shall be irrevocable and may not be rescinded.

Upon receipt of your acceptance herein, Landlord and Tenant shall execute an
amendment to the Lease memorializing the terms of this Offer Notice including
the inclusion of the Offer Space in the Premises; provided, however, that the
failure by Landlord and Tenant to execute such amendment shall not affect the
inclusion of such Offer Space in the Premises in accordance with this Offer
Notice.

THE FAILURE TO ACCEPT THIS OFFER NOTICE BY (1) DESIGNATING THE “ACCEPTED” BOX,
AND (2) EXECUTING AND RETURNING THIS OFFER NOTICE TO LANDLORD WITHOUT
MODIFICATION WITHIN SUCH TIME PERIOD SHALL BE DEEMED A WAIVER OF TENANT’S RIGHTS
UNDER THE RIGHT OF FIRST OFFER, AND TENANT SHALL HAVE NO FURTHER RIGHTS TO THE
OFFER SPACE EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE LEASE. THE FAILURE TO
EXECUTE THIS LETTER WITHIN SUCH TIME PERIOD SHALL BE DEEMED A WAIVER OF THIS
OFFER NOTICE.

 

G-1



--------------------------------------------------------------------------------

Should you have any questions, do not hesitate to call.

 

Sincerely,

 

 

 

[please check appropriate box]

ACCEPTED

REJECTED

                                                 , a
                                        

 

By:  

 

Name:  

 

Title:  

 

Date:  

 

 

G-2